 

--------------------------------------------------------------------------------


EXECUTION VERSION
 
Published CUSIP Number: 18976DAA1


 
 
REVOLVING CREDIT
AGREEMENT
 
 
Dated as of July 26, 2007
 
 
among
 
 
COACH, INC.,
 
 
THE LENDERS LISTED ON SCHEDULE I HERETO
 
 
and
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
and
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent
 
 
and
 
 
JPMORGAN CHASE BANK, N.A., as Documentation Agent
 
 
with
 
 
BANC OF AMERICA SECURITIES LLC, as Arranger

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page
 
1.
DEFINITIONS AND RULES OF INTERPRETATION
1
         
1.1
Definitions
1
 
1.2
Rules of Interpretation
15
 
1.3
Letter of Credit Amounts
15
     
2.
THE REVOLVING CREDIT FACILITY
16
         
2.1
Commitment to Lend
16
 
2.2
Commitment Fee
18
 
2.3
Reduction of Total Commitment
18
 
2.4
The Revolving Credit Notes
18
 
2.5
Interest on Revolving Credit Loans
19
 
2.6
Requests for Revolving Credit Loans
19
             
2.6.1
General
19
   
2.6.2
Swing Line
20
         
2.7
Conversion Options
20
             
2.7.1
Conversion to Different Type of Revolving Credit Loan
20
   
2.7.2
Continuation of Type of Revolving Credit Loan
21
   
2.7.3
Eurodollar Rate Loans
21
   
2.7.4
Applicability of Conversion and Continuation Provisions
21
         
2.8
Funds for Revolving Credit Loan
21
             
2.8.1
Funding Procedures
21
   
2.8.2
Advances by Administrative Agent
21
         
2.9
Settlements
22
             
2.9.1
General
22
   
2.9.2
Failure to Make Funds Available
23
   
2.9.3
No Effect on Other Lenders
23
     
3.
REPAYMENT OF THE REVOLVING CREDIT LOANS
23
         
3.1
Maturity
23
 
3.2
Mandatory Repayments of Revolving Credit Loans
23
 
3.3
Optional Repayments of Revolving Credit Loans
24
     
4.
LETTERS OF CREDIT
24
         
4.1
Letter of Credit Commitments
24
             
4.1.1
Commitment to Issue Letters of Credit
24
   
4.1.2
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
25
   
4.1.3
Drawings and Reimbursements; Funding of Participations
27
   
4.1.4
Repayment of Participations
28
   
4.1.5
Obligations Absolute
28
   
4.1.6
Role of Issuing Lender
29

 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
(continued)
Page
 

   
4.1.7
Cash Collateral
30
   
4.1.8
Applicability ISP and UCP
30
         
4.2
Letter of Credit Fees
30
 
4.3
Conflict with Issuer Documents
31
     
5.
CERTAIN GENERAL PROVISIONS
31
         
5.1
Arrangement Fee
31
 
5.2
Administrative Agent's Fee
31
 
5.3
Funds for Payments
31
             
5.3.1
Payments to Administrative Agent
31
   
5.3.2
No Offset, etc
31
         
5.4
Computations
32
 
5.5
Inability to Determine Eurodollar Rate
32
 
5.6
Illegality
32
 
5.7
Additional Costs, etc
33
 
5.8
Capital Adequacy
34
 
5.9
Certificate
34
 
5.10
Indemnity
34
 
5.11
Interest After Default
34
             
5.11.1
Overdue Amounts
34
   
5.11.2
Amounts Not Overdue
35
     
6.
GUARANTIES
35
         
6.1
Guaranties of Significant Subsidiaries
35
     
7.
REPRESENTATIONS AND WARRANTIES
35
         
7.1
Corporate Authority
35
             
7.1.1
Incorporation; Good Standing
35
   
7.1.2
Authorization
35
   
7.1.3
Enforceability
35
         
7.2
Governmental Approvals
36
 
7.3
Title to Properties
36
 
7.4
Financial Statements
36
             
7.4.1
Fiscal Year
36
   
7.4.2
Financial Statements
36
         
7.5
No Material Adverse Changes, etc
36
 
7.6
Franchises, Patents, Copyrights, etc
36
 
7.7
Litigation
37
 
7.8
No Materially Adverse Contracts, etc
37
 
7.9
Tax Status
37
 
7.10
No Event of Default
37
 
7.11
Holding Company and Investment Company Acts
37

 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
(continued)
Page
 

 
7.12
Absence of Financing Statements, etc
37
 
7.13
Certain Transactions
37
 
7.14
Employee Benefit Plans
38
             
7.14.1
In General
38
   
7.14.2
Terminability of Welfare Plans
38
   
7.14.3
Guaranteed Pension Plans
38
   
7.14.4
Multiemployer Plans
38
         
7.15
Use of Proceeds
39
             
7.15.1
General
39
   
7.15.2
Regulations U and X
39
   
7.15.3
Ineligible Securities
39
         
7.16
Environmental Compliance
39
 
7.17
Subsidiaries, etc
40
 
7.18
Disclosure
40
 
7.19
Foreign Assets Control Regulations, Etc
40
     
8.
AFFIRMATIVE COVENANTS
40
         
8.1
Punctual Payment
40
 
8.2
Records and Accounts
41
 
8.3
Financial Statements, Certificates and Information
41
 
8.4
Notices
42
             
8.4.1
Defaults
42
   
8.4.2
Environmental Events
43
   
8.4.3
Notice of Litigation and Judgments
43
   
8.4.4
ERISA Events
43
   
8.4.5
Notice of Change of Fiscal Year End
43
         
8.5
Legal Existence; Maintenance of Properties
43
 
8.6
Insurance
44
 
8.7
Taxes
44
 
8.8
Inspection of Properties and Books, etc
44
             
8.8.1
General
44
   
8.8.2
Communications with Accountants
44
         
8.9
Compliance with Laws
44
 
8.10
Use of Proceeds
45
 
8.11
Subsidiaries
45
             
8.11.1
Additional Subsidiaries
45
   
8.11.2
New Guarantors
45
         
8.12
Further Assurances
45
     
9.
CERTAIN NEGATIVE COVENANTS
45
         
9.1
Restrictions on Indebtedness
45

 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
(continued)
Page
 

 
9.2
Restrictions on Liens
46
             
9.2.1
Permitted Liens
46
   
9.2.2
Restrictions on Negative Pledges and Upstream Limitations
47
         
9.3
Restrictions on Investments
48
 
9.4
Restricted Payments
49
 
9.5
Merger, Consolidation and Disposition of Assets
49
             
9.5.1
Mergers and Acquisitions
49
   
9.5.2
Disposition of Assets
50
         
9.6
Sale and Leaseback
50
 
9.7
Compliance with Environmental Laws
50
 
9.8
Employee Benefit Plans
51
 
9.9
Transactions with Affiliates
51
     
10.
FINANCIAL COVENANT
51
         
10.1
Fixed Charge Ratio
51
     
11.
CLOSING CONDITIONS
52
         
11.1
Loan Documents
52
 
11.2
Certified Copies of Governing Documents
52
 
11.3
Corporate or Other Action
52
 
11.4
Incumbency Certificate
52
 
11.5
Certificates of Location and UCC Search Results
52
 
11.6
Certificates of Insurance
52
 
11.7
Opinion of Counsel
52
 
11.8
Payment of Fees
52
 
11.9
Termination of Existing Credit Facility
53
 
11.10
Closing Certificate
53
 
11.11
Pro Forma Compliance Certificate
53
     
12.
CONDITIONS TO ALL BORROWINGS
53
         
12.1
Representations True; No Event of Default
53
 
12.2
No Legal Impediment
53
 
12.3
Proceedings and Documents
54
     
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
54
         
13.1
Events of Default and Acceleration
54
 
13.2
Termination of Commitments
56
 
13.3
Remedies
56
     
14.
THE AGENT
57
         
14.1
Authorization
57
 
14.2
Employees and Administrative Agents
57
 
14.3
No Liability
57

 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
(continued)
Page
 

 
14.4
No Representations
57
             
14.4.1
General
57
   
14.4.2
Closing Documentation, etc
58
         
14.5
Payments
58
             
14.5.1
Payments to Administrative Agent
58
   
14.5.2
Distribution by Administrative Agent
58
   
14.5.3
Delinquent Lenders
59
         
14.6
Holders of Notes
59
 
14.7
Indemnity
59
 
14.8
Administrative Agent as Lender
59
 
14.9
Resignation
59
 
14.10
Notification of Defaults and Events of Default
60
     
15.
ASSIGNMENT AND PARTICIPATION
60
         
15.1
Conditions to Assignment by Lenders
60
 
15.2
Certain Representations and Warranties; Limitations; Covenants
60
 
15.3
Register
60
 
15.4
New Notes
61
 
15.5
Participations
61
 
15.6
Assignee or Participant Affiliated with the Borrower
61
 
15.7
Miscellaneous Assignment Provisions
61
 
15.8
Assignment by Borrower
62
 
15.9
Electronic Execution of Assignments
62
     
16.
PROVISIONS OF GENERAL APPLICATION
62
         
16.1
Setoff
62
 
16.2
Expenses
63
 
16.3
Indemnification
63
 
16.4
Treatment of Certain Confidential Information
64
             
16.4.1
Confidentiality
64
   
16.4.2
Prior Notification
65
   
16.4.3
Other
65
         
16.5
Survival of Covenants, Etc
65
 
16.6
Notices
66
 
16.7
Governing Law
68
 
16.8
Headings
68
 
16.9
Counterparts
68
 
16.10
Entire Agreement, Etc
68
 
16.11
WAIVER OF JURY TRIAL
68
 
16.12
Consents, Amendments, Waivers, Etc
69
 
16.13
Severability
70
 
16.14
USA Patriot Act Notice
70
 
16.15
No Advisory or Fiduciary Responsibility
70

 
 
 

--------------------------------------------------------------------------------

 


Exhibits
 
Exhibit A
Form of Revolving Credit Note

Exhibit B
Form of Loan Request

Exhibit C
Form of Compliance Certificate

Exhibit D
Assignment and Acceptance

Exhibit E
Form of Guaranty

Exhibit F
Form of Subsidiary Reimbursement Agreement

 
Schedules
 
Schedule 1
Lenders and Commitments

Schedule 4.1.1
Existing Letters of Credit

Schedule 7.3
Title to Properties

Schedule 7.7
Litigation

Schedule 7.16
Environmental Compliance

Schedule 7.17(a)
Subsidiaries

Schedule 7.17(b)
Significant Subsidiaries

Schedule 9.1
Existing Indebtedness

Schedule 9.2
Existing Liens

Schedule 9.3
Existing Investments

 
@@
 
 

--------------------------------------------------------------------------------

 



REVOLVING CREDIT
AGREEMENT


This REVOLVING CREDIT AGREEMENT is made as of July 26, 2007, by and among COACH,
INC. (the “Borrower”), a Maryland corporation having its principal place of
business at 516 West 34th Street, New York, New York 10001, BANK OF AMERICA,
N.A, a national banking association (“Bank of America”), the other lending
institutions listed on Schedule 1 and Bank of America, as administrative agent
(the “Administrative Agent”) for itself and such other lending institutions.


1. DEFINITIONS AND RULES OF INTERPRETATION.


1.1 Definitions. The following terms shall have the meanings set forth in this
Section 1 or elsewhere in the provisions of this Credit Agreement referred to
below:


Act. See Section 16.14.


Adjustment Date. With respect to any quarter, the second Business Day following
the Administrative Agent's receipt of the Compliance Certificate required to be
delivered pursuant to Section 8.3(c) for such quarter; provided, however, that
in the event that the Borrower fails to deliver any Compliance Certificate to
the Administrative Agent within the time period set forth in Section 8.3(c), the
Adjustment Date shall be the second Business Day following the date on which
such Compliance Certificate was required to be delivered pursuant to Section
8.3(c).


Administrative Agent. Bank of America, N.A., a national banking association
organized and existing under the laws of the United States of America, acting as
administrative agent for the Lenders and each other Person appointed as the
successor Administrative Agent in accordance with Section 14.9.


Administrative Agent's Fee. See Section 5.2.


Administrative Agent's Office. The Administrative Agent’s office located at 2001
Clayton Rd, Concord, CA 94520, or at such other location as the Administrative
Agent may designate from time to time.


Administrative Agent's Special Counsel. Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.


Administrative Questionnaire. An administrative questionnaire in a form supplied
by the Administrative Agent.


Affiliate. Any Person that would be considered to be an affiliate of any other
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.


Applicable Margin. Subject to the last paragraph of this definition and with
respect to each period commencing on an Adjustment Date through the date
immediately preceding the next Adjustment Date (each a
“Rate Adjustment Period”), the Applicable Margin with respect to Base Rate
Loans, Eurodollar Rate Loans, Standby Letter of Credit Fees, Documentary Letter
of Credit Fees or Commitment Fees, as the case may be, shall be the applicable
margin set forth below for each such category with respect to the Fixed Charge
Ratio, as determined for the Reference Period of the Borrower and its
Subsidiaries ending on the last day of the fiscal quarter of the Borrower and
its Subsidiaries ended immediately prior to the applicable Rate Adjustment
Period.




 
 

--------------------------------------------------------------------------------

 


Level
Fixed Charge
Ratio
Base Rate
Loans
Eurodollar
Rate Loans
Standby
Letter of
Credit Fees
Documentary
Letter of Credit
Fees
Commitment
Fee
I
Greater than or equal to 7.50:1.00
0.000%
0.200%
0.200%
0.100%
0.060%
II
Less than 7.50:1.00 but greater than or equal to 6.50:1.00
0.000%
0.300%
0.300%
0.150%
0.070%
III
Less than 6.50:1.00 but greater than or equal to 5.50:1.00
0.000%
0.350%
0.350%
0.175%
0.080%
IV
Less than 5.50:1.00 but greater than or equal to 4.00:1.00
0.000%
0.400%
0.400%
0.200%
0.090%
V
Less than 4.00:1.00
0.000%
0.550%
0.550%
0.275%
0.125%



During the period commencing on the Closing Date through the date immediately
preceding the first Adjustment Date to occur after the fiscal quarter ending on
or about June 30, 2007, the Applicable Margin with respect to the Loans
outstanding and the Letter of Credit Fees and the Commitment Fee payable shall
be the Applicable Margin set forth in Level I above. Notwithstanding the
foregoing, (a) if the Borrower fails to deliver any Compliance Certificate
required under Section 8.3(c) hereof, then, for the period commencing on the
next Adjustment Date to occur subsequent to such failure through the date
immediately following the date on which such Compliance Certificate is
delivered, the Applicable Margin shall be the Applicable Margin set forth in
Level V above, and (b) at all times while an Event of Default shall have
occurred and be continuing, the Applicable Margin to be included in the
calculations set forth in Section 5.11 shall be the Applicable Margin set forth
in Level V above. In the event either the Borrower or the Administrative Agent
determines, in good faith, that the calculation of the Fixed Charge Ratio on
which the Applicable Margin for any particular period was determined is
inaccurate and, as a consequence thereof, the Applicable Margin was lower than
it would have been, the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such period. The Administrative Agent
shall determine and notify the Borrower of the amount of interest or fees, as
applicable, that would have been due in respect of any outstanding Obligations
during such period had the Applicable Margin been calculated based on the
correct Fixed Charge Ratio, and the Borrower shall promptly pay to the
Administrative Agent the difference between that amount and the amount actually
paid in respect of such period. In the event either the Borrower or the
Administrative Agent determines, in good faith, that the calculation of the
Fixed Charge Ratio on which the Applicable Margin for any particular period was
determined is inaccurate and, as a consequence thereof, the Applicable Margin
was higher than it would have been, the Borrower shall immediately deliver to
the Administrative Agent a correct Compliance Certificate for such period. The
Administrative Agent shall determine and notify the existing Lenders who were
party to the Credit Agreement during the applicable period for which such higher
Applicable Margin was paid of the amount of interest or fees, as applicable,
that would have been due in respect of any outstanding Obligations during such
period had the Applicable Margin been calculated based on the correct Fixed
Charge Ratio, and such Lenders shall promptly reimburse the Borrower by paying
to the Administrative Agent the difference between that amount and the amount
actually paid in respect of such period; provided, that in no event shall the
Administrative Agent be responsible for any amounts for which the Borrower is
not so reimbursed by such Lenders.




 
-2-

--------------------------------------------------------------------------------

 


Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.


Arrangement Fee. See Section 5.1.


Arranger. Banc of America Securities LLC.


Assignment and Acceptance. An assignment and acceptance agreement entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 15.1) and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.


Auto-Renewal Letter of Credit. See Section 4.1.2.


Balance Sheet Date. June 28, 2006.


Bank of America. Bank of America, N.A., a national banking association, in its
individual capacity.


Base Rate. For any day a fluctuating rate per annum equal to the higher of (a)
the rate of interest in effect for such day as publicly announced from time to
time by Bank of America as its “prime rate” and (b) the Federal Funds Rate plus
one-half of one percent (0.5%). The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


Base Rate Loans. Revolving Credit Loans bearing interest calculated by reference
to the Base Rate.


BBA LIBOR. See definition of “Eurodollar Rate”.


Borrower. As defined in the preamble hereto.


Borrower Materials. See Section 8.3.


Business Day. Any day on which banking institutions in the state of New York or
the state where the Administrative Agent’s Office is located, are open for the
transaction of banking business and, in the case of Eurodollar Rate Loans, also
a day which is a Eurodollar Business Day.


Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower or
any of its Subsidiaries in connection with (i) additions to property, plant and
equipment and other capital expenditures of the Borrower or any of its
Subsidiaries that are (or would be required to be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP, and (ii) without duplication, obligations with respect to Capitalized
Leases and Synthetic Leases (had the Synthetic Lease been treated for accounting
purposes as a Capitalized Lease) incurred by the Borrower or any of its
Subsidiaries during such period.




 
-3-

--------------------------------------------------------------------------------

 


Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.


Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980 as amended.


Change of Control. An event or series of events by which any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act),
directly or indirectly, of twenty percent (20%) or more of the outstanding
shares of Capital Stock of the Borrower; or, during any period of twelve
consecutive calendar months, individuals who were directors of the Borrower on
the first day of such period (together with any new directors whose election by
such board or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to constitute a majority of
the board of directors of the Borrower.


CJI. Coach Japan, Inc., a Subsidiary of the Borrower.


Closing Date. The first date on which the conditions set forth in Section 11
have been satisfied and any Revolving Credit Loans are to be made or any Letter
of Credit is to be issued hereunder.


Code. The Internal Revenue Code of 1986.


Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender's commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension, amendment and renewal of
Letters of Credit for the account of, the Borrower, as the same may be reduced
from time to time; or if such commitment is terminated pursuant to the
provisions hereof, zero.


Commitment Fee. See Section 2.2.


Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender's percentage of the aggregate Commitments of
all of the Lenders.


Compliance Certificate. See Section 8.3(c).


Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.


Consolidated EBIT. Consolidated Net Income, plus, to the extent deducted in
determining Consolidated Net Income, consolidated income taxes and Consolidated
Total Interest Expense, in each case as determined in accordance with GAAP.




 
-4-

--------------------------------------------------------------------------------

 


Consolidated EBITDA. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated EBIT for such period plus (b) consolidated depreciation
and consolidated amortization for such period as determined in accordance with
GAAP.


Consolidated EBITDAR. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated EBITDA for such period plus (b) Rental Expense for such
period as determined in accordance with GAAP.


Consolidated Net Income. The consolidated net income (or loss) of the Borrower
and its Subsidiaries determined in accordance with GAAP.


Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.


Consolidated Total Interest Expense. For any period, interest expense (without
deduction of interest income) of the Borrower and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.


Conversion Request. A notice given by the Borrower to the Administrative Agent
of the Borrower's election to convert or continue a Loan in accordance with
Section 2.7.


Credit Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.


Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


Default. See Section 13.1.


Delinquent Lender. See Section 14.5.3.


Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, defeasance, retirement or other acquisition of, or sinking fund or
other similar payment in respect of, any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of the Borrower.


Documentary Letter of Credit Fee. See Section 4.2.


Dollars or $. Dollars in lawful currency of the United States of America.


Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.


Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with Section 2.7.




 
-5-

--------------------------------------------------------------------------------

 


Eligible Assignee. Any of (a) a commercial bank or other financial institution;
(b) a Lender Affiliate; and (c) if, but only if, any Default or Event of Default
has occurred and is continuing, any other bank, insurance company, commercial
finance company or other financial institution or other Person approved by the
Administrative Agent.


Employee Benefit Plan. Any employee benefit plan, whether single-employer or
multiple-employer, within the meaning of Section 3(3) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, other than a Guaranteed
Pension Plan or a Multiemployer Plan.


Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act, CERCLA, the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state,
local or foreign law, statute, regulation, ordinance, order or decree relating
to health, safety or the environment.


EPA. See Section 7.16(b).


ERISA. The Employee Retirement Income Security Act of 1974.


ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under Section 414(b) or (c) of the Code.


ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder.


Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate Loan,
the maximum rate (expressed as a decimal) at which any bank subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding. The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.


Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other Eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.


Eurodollar Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.


Eurodollar Rate. For any Interest Period the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.




 
-6-

--------------------------------------------------------------------------------

 


Eurodollar Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.


Event of Default. See Section 13.1.


Executive Order. See Section 7.19.


Extension Request. See Section 2.1(c).


Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


Fee Letter. The fee letter dated April 24, 2007, among the Borrower, the
Administrative Agent and the Arranger.


Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent's Fee, the Arrangement Fee and any other fee agreed to be
paid by the Borrower pursuant to or in connection with this Credit Agreement.


FERC. See Section 7.11.


Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. Section 1843).


First Extension Request. See Section 2.1(c).


Fixed Charge Ratio. As at any date of determination, the ratio of (a) the sum of
Consolidated EBITDAR minus Capital Expenditures for the Reference Period ending
on such date, to (b) the sum of Consolidated Total Interest Expense plus Rental
Expense for such Reference Period.


Fixed Rate. With respect to any Swing Line Loan, the fixed rate of interest
quoted by the Swing Line Lender on any date or whenever the Borrower requests a
Swing Line Loan, which rate the Swing Line Lender is willing to charge with
respect to a Swing Line Loan made by it.


Fixed Rate Loans. A Swing Line Loan bearing interest at the Fixed Rate for a
period of time agreed to by the Borrower and the Swing Line Lender pursuant to
Section 2.5(c).


Foreign Assets Control Regulations. See Section 7.19.


GAAP or generally accepted accounting principles. (a) When used in Section 10,
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are consistent with the principles promulgated or adopted
by the Financial Accounting Standards Board and its predecessors, which are
applicable to the circumstances as of the date of determination, consistently
applied.




 
-7-

--------------------------------------------------------------------------------

 


Governing Documents. With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.


Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.


Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.


Guarantors. Collectively, each Significant Subsidiary of the Borrower existing
on the Closing Date and each other Person which is required to be or becomes a
guarantor from time to time pursuant to Section 8.11 hereof.


Guaranty(ies). Collectively, the guaranties dated as of the date required by
Section 8.11 from each Person required to become a Guarantor pursuant to Section
8.11 in favor of the Administrative Agent and the Lenders, in each case of the
payment and performance of the Obligations, and in the form attached hereto as
Exhibit E.


Hazardous Substances. Any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.


Honor Date. See Section 4.1.3.


Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:


(a) every obligation of such Person for money borrowed,


(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,


(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of
such Person,




 
-8-

--------------------------------------------------------------------------------

 


(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),


(e) every obligation of such Person under any Capitalized Lease,


(f) every obligation of such Person under any Synthetic Lease,


(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,


(h) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),


(i) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person's ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and


(j) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (i) of another
Person, in any manner, whether directly or indirectly.


Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. Section 24, Seventh), as amended.


Interest Payment Date. (a) As to any Base Rate Loan, the first Business Day of
the next succeeding calendar quarter with respect to interest accrued during
such calendar quarter, including, without limitation, the calendar quarter which
includes the Drawdown Date of such Base Rate Loan; (b) as to any Eurodollar Rate
Loan in respect of which the Interest Period is (i) 3 months or less, the last
day of such Interest Period and (ii) more than 3 months, the date that is 3
months from the first day of such Interest Period and, in addition, the last day
of such Interest Period; and (c) as to any Swing Line Loan which is also a Fixed
Rate Loan, on the first day of the next succeeding calendar quarter with respect
to interest accrued during such calendar quarter.


Interest Period. With respect to each Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the last day
of one of the periods set forth below, as selected by the Borrower in a Loan
Request or as otherwise required by the terms of this Credit Agreement (i) for
any Base Rate Loan, the last day of the calendar quarter; (ii) for any Fixed
Rate Loan, the period (not to exceed ten (10) days) requested by the Borrower
and agreed to by the Swing Line Lender pursuant to Section 2.5(c); and (iii) for
any Eurodollar Rate Loan, 1, 2, 3, or 6 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Revolving Credit Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:




 
-9-

--------------------------------------------------------------------------------

 


(A) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;


(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;


(C) if the Borrower shall fail to give notice as provided in Section 2.7, the
Borrower shall be deemed to have requested a conversion of the affected
Eurodollar Rate Loan to a Base Rate Loan and the continuance of all Base Rate
Loans as Base Rate Loans on the last day of the then current Interest Period
with respect thereto;


(D) any Interest Period relating to any Eurodollar Rate Loan that begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Eurodollar Business Day of a calendar
month; and


(E) any Interest Period that would otherwise extend beyond the Revolving Credit
Loan Maturity Date shall end on the Revolving Credit Loan Maturity Date.


International Standby Practices. With respect to any standby Letter of Credit,
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Issuing Lender in the ordinary course of its business
as a standby letter of credit issuer and in effect at the time of issuance of
such Letter of Credit.


Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.


Issuing Lender. With respect to standby Letters of Credit, Bank of America, and
with respect to documentary Letters of Credit, any Lender acceptable to the
Administrative Agent and the Borrower. As used herein, the term Issuing Lender
shall refer, as the context requires, to the Issuing Lender issuing, extending,
renewing or amending any particular Letter of Credit or collectively to each and
every Lender which acts as an Issuing Lender hereunder.


Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and the Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to such Letter of Credit.




 
-10-

--------------------------------------------------------------------------------

 


Joint Venture. Any joint venture or other entity in which the Borrower or a
Subsidiary has an interest which is not a Subsidiary.


Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) for all purposes hereof other than the definition of “Eligible
Assignee”, any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender, and (b) following a Default or an Event of Default,
with respect to any Lender that is a fund which invests in bank loans and
similar extensions of credit, any other entity (whether a corporation,
partnership, limited liability company, trust or other legal entity) that is a
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.


Lenders. Bank of America and the other lending institutions listed on Schedule 1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to Section 15.


Letter of Credit. See Section 4.1.1.


Letter of Credit Advance. An advance made by the Issuing Lender or any Lender
pursuant to Section 4.1.3.


Letter of Credit Application. See Section 4.1.1.


Letter of Credit Expiration Date. The day that is seven days prior to the
Revolving Credit Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).


Letter of Credit Fee. See Section 4.2.


Letter of Credit Participation. Each Lender’s obligation to severally reimburse
the Issuing Lender on demand for the amount of each draft paid by the Issuing
Lender under each Letter of Credit to the extent such amount is not reimbursed
by the Borrower pursuant to Section 4.1.3.


Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).


Loan Documents. This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Guaranties and the Fee Letter.


Loan Request. See Section 2.6.


Loans. The Revolving Credit Loans.


Material Adverse Effect. With respect to any change or effect, a material
adverse change in, or a material adverse effect on, as the case may be, (i)
business, properties, condition (economic, financial or otherwise), assets,
operations or income of the Borrower, individually, or the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Guarantor to perform its obligations under any Loan Document to which it is a
party, or (iii) the ability of the Administrative Agent or any Lender to enforce
the Loan Documents.




 
-11-

--------------------------------------------------------------------------------

 


Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.


Moody's. Moody's Investors Services, Inc.


Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.


Non-Renewal Notice Date. See Section 4.1.2.


Notes. The Revolving Credit Notes.


Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders (including the Swing Line
Lender), any Issuing Lender and the Administrative Agent arising or incurred
under this Credit Agreement or any of the other Loan Documents or in respect of
any of the Loans made or Reimbursement Obligations incurred or any Note, Letter
of Credit Application, Letter of Credit or other instrument at any time
evidencing any thereof, whether any of such indebtedness, obligations or
liabilities (a) arise or are incurred individually or collectively, directly or
indirectly, jointly or severally, absolutely or contingently, (b) arise by
contract, operation of law or otherwise, (c) are matured or unmatured,
liquidated or unliquidated, secured or unsecured, or (d) exist on the date of
this Credit Agreement or arise thereafter.


outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.


PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.


Permitted Liens. Liens permitted by Section 9.2.


Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.


Platform. See Section 8.3.


Prior Credit Agreement. That certain Revolving Credit Agreement by and among the
Borrower, Bank of America (successor in interest to Fleet National Bank), the
Lenders and the Administrative Agent dated as of October 16, 2003, as amended.


Public Lender. See Section 8.3.


Real Estate. All real property at any time owned or leased (as lessee or
sublessee of such leasehold interest) by the Borrower or any of its
Subsidiaries.


Record. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.




 
-12-

--------------------------------------------------------------------------------

 


Reference Period. As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on the
last day of any fiscal quarter, treated as a single accounting period.


Register. See Section 15.3.


Reimbursement Obligation. The Borrower's obligation to reimburse the Issuing
Lender and the Lenders on account of any drawing under any Letter of Credit as
provided in Section 4.1.3.


Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


Rental Expense. All rental expenses of the Borrower or any of its Subsidiaries
during any applicable fiscal period with respect to Rental Obligations,
determined on a consolidated basis in accordance with GAAP.


Rental Obligations. All obligations of the Borrower or any of its Subsidiaries
under any rental agreements or leases of real or personal property, other than
(a) obligations that can be terminated by the giving of notice without liability
to the Borrower or such Subsidiary in excess of the liability for rent due as of
the date on which such notice is given and under which no penalty or premium is
paid as a result of any such termination, and (b) obligations in respect of any
Capitalized Leases or any Synthetic Leases.


Replacement Lender. See Section 2.1(c).


Required Lenders. As of any date, the Lender(s) holding greater than fifty
percent (50%) of the outstanding principal amount of the Revolving Credit Notes
on such date; and if no such principal is outstanding, the Lender(s) whose
aggregate Commitment(s) constitute(s) greater than fifty percent (50%) of the
Total Commitment.


Restricted Payment. In relation to the Borrower and its Subsidiaries, any (a)
Distribution, or (b) payment by the Borrower or its Subsidiaries (i) to the
Borrower's or any such Subsidiary's shareholders (or other equity holders), in
each case, other than to the Borrower, or (ii) to any Affiliate of the Borrower
or any Subsidiary or any Affiliate of the Borrower's or such Subsidiary's
shareholders (or other equity holders), in each case, other than to the
Borrower.


Revolving Credit Loan Maturity Date. July 26, 2012, as the same may be extended
pursuant to Section 2.1(c).


Revolving Credit Loans. Revolving credit loans (including the Swing Line Loans)
made or to be made by the Lenders or the Administrative Agent to the Borrower
pursuant to Section 2.


Revolving Credit Note Record. A Record with respect to a Revolving Credit Note.


Revolving Credit Notes. See Section 2.4.


Sale and Leaseback. See Section 9.6.


Second Extension Request. See Section 2.1(c).


Settlement. The making or receiving of payments, in immediately available funds,
by the Lenders, to the extent necessary to cause each Lender's actual share of
the outstanding amount of Revolving Credit Loans (after giving effect to any
Loan Request) to be equal to such Lender's Commitment Percentage of the
outstanding amount of such Revolving Credit Loans (after giving effect to any
Loan Request), in any case where, prior to such event or action, the actual
share is not so equal.




 
-13-

--------------------------------------------------------------------------------

 


Settlement Amount. See Section 2.9.1.


Settlement Date. (a) The Drawdown Date relating to any Loan Request, (b) the
date which is no more than ten (10) days after the making of a Swing Line Loan
pursuant to Section 2.6.2, (d) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrower's account become aware of the existence of an
Event of Default, (e) any day on which any conversion of a Base Rate Loan to a
Eurodollar Rate Loan occurs, or (f) any Business Day on which (i) the amount of
outstanding Revolving Credit Loans decreases and (ii) the amount of the
Administrative Agent's Revolving Credit Loans outstanding equals zero Dollars
($0).


Settling Lender. See Section 2.9.1.


Significant Subsidiary. The domestic Subsidiaries listed on Schedule 7.17(b) of
the Credit Agreement and any other domestic Subsidiary, which, at any date of
determination, either alone or together with the Subsidiaries of such
Subsidiary, meets either of the following conditions: (a) as of the end of the
most recent fiscal year of the Borrower, the total assets of such Subsidiary
represented 10% or more of the Consolidated Total Assets of the Borrower and its
Subsidiaries, or (b) for the most recent fiscal year of the Borrower, the net
income before taxes of such Subsidiary represented 10% or more of the
consolidated net income before taxes of the Borrower and its Subsidiaries, all
as set forth on the most recently available consolidated and consolidating
financial statements of the Borrower for such fiscal year.


S&P. Standard & Poor's Ratings Group.


Standby Letter of Credit Fee. See Section 4.2.


Subsidiary. At any time and from time to time, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which the Borrower and/or any Subsidiary of the Borrower, directly or
indirectly at such time, either (a) owns or controls more than fifty percent
(50%) of the Voting Stock, or (b) is entitled to share in more than fifty
percent (50%) of the profits and losses, however determined.


Swing Line Lender. Bank of America.


Swing Line Loans. Revolving Credit Loans made by Bank of America pursuant to
Section 2.6.2.


Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.


Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.


Trading with the Enemy Act. See Section 7.19.


Type. As to any Revolving Credit Loan which is not a Swing Line Loan, its nature
as a Base Rate Loan or a Eurodollar Rate Loan.




 
-14-

--------------------------------------------------------------------------------

 


Uniform Customs. With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Issuing Lender in the ordinary course of its business as a letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.


Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent, the Issuing Lender and the
Lenders on the date specified in, and in accordance with, Section 4.1.3.


Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.


1.2 Rules of Interpretation.


(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.


(b) The singular includes the plural and the plural includes the singular.


(c) A reference to any law includes any amendment or modification to such law.


(d) A reference to any Person includes its permitted successors and permitted
assigns.


(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.


(f) The words “include”, “includes” and “including” are not limiting.


(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.


(h) Reference to a particular “Section” refers to that section of this Credit
Agreement unless otherwise indicated.


(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.


(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”


1.3 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.




 
-15-

--------------------------------------------------------------------------------

 


2. THE REVOLVING CREDIT FACILITY.


2.1 Commitment to Lend.


(a) Subject to the terms and conditions set forth in this Credit Agreement, each
of the Lenders severally agrees to lend to the Borrower and the Borrower may
borrow, repay, and reborrow from time to time from the Closing Date up to but
not including the Revolving Credit Loan Maturity Date upon notice by the
Borrower to the Administrative Agent given in accordance with Section 2.6, such
sums as are requested by the Borrower up to a maximum aggregate amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Lender's Commitment minus such Lender's Commitment Percentage of the sum
of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided
that the sum of the outstanding amount of the Revolving Credit Loans (after
giving effect to all amounts requested), including the Swing Line Loans, plus
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not at
any time exceed the Total Commitment at such time. The Revolving Credit Loans
shall be made pro rata in accordance with each Lender's Commitment Percentage.
Each request for a Revolving Credit Loan hereunder shall constitute a
representation and warranty by the Borrower that the conditions set forth in
Section 11 and Section 12, in the case of the initial Revolving Credit Loans to
be made on the Closing Date, and Section 12, in the case of all other Revolving
Credit Loans, have been satisfied on the date of such request.


(b) Limited Increase In Total Commitment. Unless a Default or Event of Default
has occurred and is continuing, the Borrower may request, on one or more
occasions, that the Total Commitment in effect on the date of such request be
increased by up to $100,000,000, provided, however, that (i) the aggregate
amount of any and all increases pursuant to this Section 2.1(b) shall not exceed
$100,000,000, (ii) any Lender which is a party to this Credit Agreement prior to
such increase shall have the right to elect to fund its pro rata share of the
increase and any additional amounts allocated by the Administrative Agent,
thereby increasing its Commitment hereunder, but no Lender shall be required to
do so, (iii) in the event that it becomes necessary to include one or more new
Lenders to provide additional funding under this Section 2.1(b) in order to
enable such increase in the Total Commitment to occur, such new Lender must be
reasonably acceptable to the Administrative Agent and the Borrower, (iv) the
Lenders' Commitment Percentages shall be correspondingly adjusted, (v) each new
Lender shall make all (if any) such payments to the other Lenders as may be
necessary to result in the sum of the Revolving Credit Loans to be made by such
new Lender plus such new Lender's proportionate share of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations being equal to such new Lender's
Commitment Percentage (as then in effect) of the aggregate principal amount of
the sum of all Revolving Credit Loans outstanding to the Borrower as of such
date plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations as
of such date), and (vi) Revolving Credit Notes issued or amended and such other
changes shall be made to the Loan Documents, as shall be necessary to reflect
any such increase in the Total Commitment. Any such increase in the Total
Commitment (whether by $100,000,000 or by a lesser amount) shall require, among
other things, the satisfaction of such conditions precedent as the
Administrative Agent may require, including, without limitation, the obtaining
by any applicable Lender of requisite internal approvals, the Administrative
Agent's receipt of evidence of applicable corporate authorization and other
corporate documentation from the Borrower and the legal opinion of counsel to
the Borrower, each in form and substance satisfactory to the Administrative
Agent and such Lenders as are participating in such increase. The Borrower shall
prepay Revolving Credit Loans outstanding on the effective date of any such
increase (and any additional amounts required pursuant to Section 5.10) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section.




 
-16-

--------------------------------------------------------------------------------

 


(c) Extension of Revolving Credit Loan Maturity Date. The Borrower may, provided
that no Default or Event of Default has occurred and is continuing, by written
notice delivered to the Administrative Agent no later than (i) ninety days (90)
days prior to July 26, 2012, request that the Revolving Credit Loan Maturity
Date be extended to a date one year after the then existing Revolving Credit
Loan Maturity Date (the “First Extension Request”) and (ii) provided that the
Required Lenders shall have consented to the First Extension Request and the
Borrower shall have otherwise complied with the conditions set forth in this
Section 2.1(c), ninety (90) days prior to July 26, 2013, request that the
Revolving Credit Loan Maturity Date be extended to a date one year after the
then existing Revolving Credit Loan Maturity Date as extended pursuant to the
First Extension Request (the “Second Extension Request” and, together with the
First Extension Request each individually, an “Extension Request” and
collectively, the “Extension Requests”). The Administrative Agent shall notify
the Lenders of each such Extension Request promptly after receipt thereof, and
request each Lender to notify the Administrative Agent of its determination to
consent or not to consent to each such Extension Request. If the Required
Lenders consent to the First Extension Request by so notifying the
Administrative Agent in writing no later than thirty (30) Business Days after
notice of such Extension Request, the Revolving Credit Loan Maturity Date shall
be extended to July 26, 2013 with respect to such consenting Lenders. If the
Required Lenders consent to the Second Extension Request by so notifying the
Administrative Agent in writing no later than thirty (30) Business Days after
notice of such Extension Request, the Revolving Credit Loan Maturity Date shall
be extended to July 26, 2014 with respect to such consenting Lenders. The
determination with respect to each Extension Request shall be in the sole
discretion of each Lender. Any Lender which fails to give written notice of its
consent or non-consent within such period shall be deemed not to have consented
to any Extension Request hereunder (a “Dissent”); provided that the Borrower
may, within sixty (60) days of such Dissent, obtain a replacement lender
satisfactory to the Administrative Agent (the “Replacement Lender”) to assume
the dissenting Lender's Loans and Commitments by (i) requesting the
non-dissenting Lenders acquire and assume all of the dissenting Lender’s Loans
and Commitments, as provided herein, but no such Lenders shall be under an
obligation to do so; or (ii) designating a Replacement Lender reasonably
satisfactory to the Administrative Agent. If no satisfactory Replacement Lender
shall be obtained, and/or none of the non-dissenting Lenders shall agree to
acquire and assume all of the dissenting Lender’s Loans and Commitments, then
the Borrower shall repay the full amount of the outstanding Obligations owing to
such dissenting Lender on the then existing Revolving Credit Loan Maturity Date
with respect to such dissenting Lender. If any satisfactory Replacement Lender
shall be obtained, and/or any of the non-dissenting Lenders shall agree to
acquire and assume all of the dissenting Lender’s Loans and Commitment, then
such dissenting Lender shall, so long as no Event of Default shall have occurred
and be continuing, assign, in accordance with Section 15, all of its Commitment,
Loans, or Notes and other rights and obligations under this Credit Agreement and
all other Loan Documents to such Replacement Lender or non-dissenting Lenders,
as the case may be, in exchange for payment of the principal amount so assigned
and all interest and fees accrued on the amount so assigned, plus all other
Obligations then due and payable to the dissenting Lender; provided, however,
that (i) such assignment shall be without recourse, representation or warranty
and shall be on terms and conditions reasonably satisfactory to such dissenting
Lender and such Replacement Lender and/or non-dissenting Lenders, as the case
may be, and (ii) prior to any such assignment, the Borrower shall have paid to
such dissenting Lender all amounts properly demanded and unreimbursed hereunder,
if applicable. Upon the effective date of such assignment, the Borrower shall
issue replacement Notes in favor of such Replacement Lender and/or
non-dissenting Lenders, as the case may be, and such institution shall become a
“Lender” for all purposes under this Credit Agreement and the other Loan
Documents. Any extension of the Revolving Credit Loan Maturity Date shall
require, among other things, the satisfaction of such conditions as the
Administrative Agent may reasonably require, including: (A) all representations
of the Borrower and its Subsidiaries shall be true and correct on and as of the
effective date of such extension; (B) no Default or Event of Default shall have
occurred and be continuing on the date of such extension; (C) since delivery to
the Administrative Agent of the Borrower’s most recent audited financial
statements pursuant to Section 8.3, there shall not have occurred any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect; and (D) on the then
existing Revolving Credit Loan Maturity Date prior to such extension, the
Borrower shall prepay the outstanding amount of any Loans made available by any
non-dissenting Lender to the extent necessary to keep the Commitments ratable
among such non-dissenting Lenders.




 
-17-

--------------------------------------------------------------------------------

 


2.2 Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the accounts of the Lenders in accordance with their respective Commitment
Percentages a commitment fee (the “Commitment Fee”) calculated at the rate per
annum of the Applicable Margin with respect to the Commitment Fee as in effect
from time to time on the actual daily amount during each calendar quarter or
portion thereof from the date hereof to the Revolving Credit Loan Maturity Date
by which the Total Commitment minus the sum of the Maximum Drawing Amount and
all Unpaid Reimbursement Obligations exceeds the outstanding amount of Revolving
Credit Loans (other than Swing Line Loans which shall not be considered usage
for purposes of this calculation only) during such calendar quarter. The
Commitment Fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter commencing on
the first such date following the date hereof, with a final payment on the
Revolving Credit Loan Maturity Date or any earlier date on which the Commitments
shall terminate.


2.3 Reduction of Total Commitment. The Borrower shall have the right at any time
and from time to time upon three (3) Business Days prior written notice to the
Administrative Agent to reduce by $5,000,000 or an integral multiple thereof or
to terminate entirely the Total Commitment, whereupon the Commitments of the
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated. Promptly after receiving any notice of the Borrower delivered
pursuant to this Section 2.3, the Administrative Agent will notify the Lenders
of the substance thereof. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Administrative Agent for the
respective accounts of the Lenders the full amount of any Commitment Fee then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.


2.4 The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (each a “Revolving Credit Note”), dated as of the Closing Date (or such
other date on which a Lender may become a party hereto in accordance with
Section 15 hereof) and completed with appropriate insertions. One Revolving
Credit Note shall be payable to the order of each Lender in a principal amount
equal to such Lender's Commitment or, if less, the outstanding amount of all
Revolving Credit Loans made by such Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes each Lender to make or
cause to be made, at or about the time of the Drawdown Date of any Revolving
Credit Loan or at the time of receipt of any payment of principal on such
Lender's Revolving Credit Note, an appropriate notation on such Lender's
Revolving Credit Note Record reflecting the making of such Revolving Credit Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Revolving Credit Loans set forth on such Lender's Revolving Credit Note
Record shall be prima facie evidence, absent manifest error, of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender's Revolving Credit
Note Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.




 
-18-

--------------------------------------------------------------------------------

 


2.5 Interest on Revolving Credit Loans. Except as otherwise provided in Section
5.11,


(a) Each Revolving Credit Loan which is a Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of the Interest Period with respect thereto at the rate per annum equal to the
Base Rate plus the Applicable Margin with respect to Base Rate Loans as in
effect from time to time.


(b) Each Revolving Credit Loan which is a Eurodollar Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto at the rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin with respect to Eurodollar Rate Loans as in effect from time
to time.


(c) Each Swing Line Loan shall bear interest from the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at a rate per annum equal to, at the Borrower's option (i) the
Base Rate plus the Applicable Margin with respect to Base Rate Loans in effect
from time to time, and (ii) the Fixed Rate, which interest shall be paid on each
Interest Payment Date for Swing Line Loans for the account of the Swing Line
Lender. Interest periods for Swing Line Loans which are also Fixed Rate Loans
shall be for a period of ten (10) days or less. The Borrower shall give the
Swing Line Lender notice no later than 1:00 p.m. on the last day of the Interest
Period that is a Fixed Rate Loan of its intention to repay such Swing Line Loan
or to refund such Swing Line Loan with a Revolving Credit Loan which is not a
Swing Line Loan in accordance with Section 2.9. In the event that the Borrower
fails to give such notice, such Swing Line Loan shall, on the last day of such
Interest Period cease to be a Fixed Rate Loan.


The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.


2.6 Requests for Revolving Credit Loans.


2.6.1 General. The Borrower shall give to the Administrative Agent written
notice in the form of Exhibit B hereto (or telephonic notice confirmed promptly
in a writing in the form of Exhibit B hereto) of each Revolving Credit Loan
requested hereunder (a “Loan Request”) (a) by no later than 12:00 p.m. (New York
time) on the proposed Drawdown Date of any Base Rate Loan and (b) by no later
than 12:00 noon (New York time) no less than three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any Eurodollar Rate Loan. Each such
notice shall specify (i) the principal amount of the Revolving Credit Loan
requested, (ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii)
the Interest Period for such Revolving Credit Loan and (iv) the Type of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Lenders on the proposed
Drawdown Date. With respect to Eurodollar Rate Loans, each Loan Request shall be
in a minimum aggregate amount of $1,000,000 or an integral multiple of $500,000
in excess thereof, and with respect to Base Rate Loans, each Loan Request shall
be in a minimum aggregate amount of $500,000 or an integral multiple of $100,000
in excess thereof.




 
-19-

--------------------------------------------------------------------------------

 


2.6.2 Swing Line. Notwithstanding the notice and minimum amount requirements set
forth in Section 2.6.1 but otherwise in accordance with the terms and conditions
of this Credit Agreement, the Swing Line Lender may, at the Borrower’s request
and in the Swing Line Lender’s sole discretion and without conferring with the
Lenders, make Revolving Credit Loans (each, a “Swing Line Loan”) to the Borrower
in an amount requested by the Borrower provided, that (a) each such Swing Line
Loan shall be in a minimum aggregate amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof, and (b) the aggregate outstanding amount
of all Swing Line Loans made by the Swing Line Lender pursuant to this Section
2.6.2 shall not exceed $20,000,000 at any one time. The Borrower hereby requests
and authorizes the Swing Line Lender to make from time to time such Swing Line
Loans as may be so requested. The Borrower acknowledges and agrees that the
making of such Swing Line Loans shall, in each case, be subject in all respects
to the provisions of this Credit Agreement as if they were Swing Line Loans
covered by a Loan Request including, without limitation, the limitations set
forth in Section 2.1 and the requirements that the applicable provisions of
Section 11 (in the case of Swing Line Loans made on the Closing Date) and
Section 12 be satisfied. All actions taken by the Swing Line Lender pursuant to
the provisions of this Section 2.6.2 shall be conclusive and binding on the
Borrower and the Lenders absent the Swing Line Lender's gross negligence or
willful misconduct.


2.7 Conversion Options.


2.7.1 Conversion to Different Type of Revolving Credit Loan. The Borrower may
elect from time to time to convert any outstanding Revolving Credit Loan to a
Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurodollar Rate Loan to a Base Rate Loan, the Borrower
shall give the Administrative Agent at least one (1) Business Day prior written
notice of such election; (b) with respect to any such conversion of a Base Rate
Loan to a Eurodollar Rate Loan, the Borrower shall give the Administrative Agent
at least three (3) Eurodollar Business Days prior written notice of such
election; (c) with respect to any such conversion of a Eurodollar Rate Loan into
a Base Rate Loan, such conversion shall only be made on the last day of the
Interest Period with respect thereto and (d) no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Default or Event of Default has
occurred and is continuing. On the date on which such conversion is being made
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Revolving Credit Loans to its Domestic Lending Office or its
Eurodollar Lending Office, as the case may be. All or any part of outstanding
Revolving Credit Loans of any Type may be converted into a Revolving Credit Loan
of another Type as provided herein, provided that any partial conversion to a
Eurodollar Rate Loan shall be in an aggregate principal amount of $1,000,000 or
an integral multiple of $500,000 in excess thereof, and any partial conversion
to a Base Rate Loan shall be in an aggregate principal amount of $500,000 or an
integral multiple of $100,000 in excess thereof. Each Conversion Request
relating to the conversion of a Revolving Credit Loan to a Eurodollar Rate Loan
shall be irrevocable by the Borrower.




 
-20-

--------------------------------------------------------------------------------

 


2.7.2 Continuation of Type of Revolving Credit Loan. Any Revolving Credit Loan
of any Type may be continued as a Revolving Credit Loan of the same Type upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Section 2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, but shall be automatically converted to
a Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default of which
officers of the Administrative Agent active upon the Borrower's account have
actual knowledge. In the event that the Borrower fails to provide any such
notice with respect to the continuation of any Eurodollar Rate Loan as such,
then such Eurodollar Rate Loan shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto. The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this Section 2.7 is scheduled to occur.


2.7.3 Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all Eurodollar Rate
Loans having the same Interest Period shall not be less than $1,000,000 or an
integral multiple of $500,000 in excess thereof. No more than ten (10)
Eurodollar Rate Loans having different Interest Periods may be outstanding at
any time.


2.7.4 Applicability of Conversion and Continuation Provisions. Notwithstanding
anything to the contrary herein contained, the provisions of this Section 2.7
shall not apply to Swing Line Loans.


2.8 Funds for Revolving Credit Loan.


2.8.1 Funding Procedures. Not later than 3:00 p.m. (New York time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent's
Office, in immediately available funds, the amount of such Lender's Commitment
Percentage of the amount of the requested Revolving Credit Loans. Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
Sections 11 and 12 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Administrative Agent will make available
to the Borrower the aggregate amount of such Revolving Credit Loans made
available to the Administrative Agent by the Lenders. The failure or refusal of
any Lender to make available to the Administrative Agent at the aforesaid time
and place on any Drawdown Date the amount of its Commitment Percentage of the
requested Revolving Credit Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Lender's Commitment Percentage of any requested Revolving
Credit Loans.




 
-21-

--------------------------------------------------------------------------------

 


2.8.2 Advances by Administrative Agent. The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender's Commitment Percentage of the Revolving Credit Loans
to be made on such Drawdown Date, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
any Lender makes available to the Administrative Agent such amount on a date
after such Drawdown Date, such Lender shall pay to the Administrative Agent on
demand such amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. A
statement of the Administrative Agent submitted to such Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence (absent
manifest error) of the amount due and owing to the Administrative Agent by such
Lender. If the amount of such Lender’s Commitment Percentage of such Revolving
Credit Loans is not made available to the Administrative Agent by such Lender
within three (3) Business Days following such Drawdown Date, the Administrative
Agent shall be entitled to recover such amount from the Borrower on demand, with
interest thereon at the rate per annum applicable to the Revolving Credit Loans
made on such Drawdown Date. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


2.9 Settlements.


2.9.1 General. On each Settlement Date, the Administrative Agent shall, not
later than 1:00 p.m. (New York time), give telephonic, facsimile or electronic
mail notice (a) to the Lenders and the Borrower of the respective outstanding
amount of Revolving Credit Loans made by the Administrative Agent on behalf of
the Lenders or in the form of Swing Line Loans from the immediately preceding
Settlement Date through the close of business on the prior day and the amount of
any Eurodollar Rate Loans to be made (following the giving of notice pursuant to
Section 2.6.1(b)) on such date pursuant to a Loan Request and (b) to the Lenders
of the amount (a “Settlement Amount”) that each Lender (a “Settling Lender”)
shall pay to effect a Settlement of any Revolving Credit Loan. A statement of
the Administrative Agent submitted to the Lenders and the Borrower or to the
Lenders with respect to any amounts owing under this Section 2.9 shall be prima
facie evidence (absent manifest error) of the amount due and owing. Each
Settling Lender shall, not later than 3:00 p.m. (New York time) on such
Settlement Date, effect a wire transfer of immediately available funds to the
Administrative Agent in the amount of the Settlement Amount for such Settling
Lender. All funds advanced by any Lender as a Settling Lender pursuant to this
Section 2.9 shall for all purposes be treated as a Revolving Credit Loan made by
such Settling Lender to the Borrower and all funds received by any Lender
pursuant to this Section 2.9 shall for all purposes be treated as repayment of
amounts owed with respect to Revolving Credit Loans made by such Lender. In the
event that any bankruptcy, reorganization, liquidation, receivership or similar
cases or proceedings in which the Borrower is a debtor prevent a Settling Lender
from making any Revolving Credit Loan to effect a Settlement as contemplated
hereby, such Settling Lender will make such dispositions and arrangements with
the other Lenders with respect to such Revolving Credit Loans, either by way of
purchase of participations, distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender's share of the
outstanding Revolving Credit Loans being equal, as nearly as may be, to such
Lender's Commitment Percentage of the outstanding amount of the Revolving Credit
Loans.




 
-22-

--------------------------------------------------------------------------------

 


2.9.2 Failure to Make Funds Available. The Administrative Agent may, unless
notified to the contrary by any Settling Lender prior to a Settlement Date,
assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender's Settlement Amount, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If any
Settling Lender makes available to the Administrative Agent such amount on a
date after such Settlement Date, then such Settling Lender shall pay to the
Administrative Agent forthwith on demand such amount in immediately available
funds with interest thereon, for each day from and including the Settlement Date
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. A
statement of the Administrative Agent submitted to such Settling Lender with
respect to any amounts owing under this Section 2.9.2 shall be prima facie
evidence (absent manifest error) of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender's
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.


2.9.3 No Effect on Other Lenders. The failure or refusal of any Settling Lender
to make available to the Administrative Agent at the aforesaid time and place on
any Settlement Date the amount of such Settling Lender’s Settlement Amount shall
not (a) relieve any other Settling Lender from its several obligations hereunder
to make available to the Administrative Agent the amount of such other Settling
Lender’s Settlement Amount or (b) impose upon any Lender, other than the
Settling Lender so failing or refusing, any liability with respect to such
failure or refusal or otherwise increase the Commitment of such other Lender.


3. REPAYMENT OF THE REVOLVING CREDIT LOANS.


3.1 Maturity. The Borrower promises to pay on the Revolving Credit Loan Maturity
Date, and there shall become absolutely due and payable on the Revolving Credit
Loan Maturity Date, all of the Revolving Credit Loans outstanding on such date,
together with any and all accrued and unpaid interest thereon. Without limiting
the foregoing, the Borrower promises to pay to the Administrative Agent for its
own account, and there shall become absolutely due and payable, the outstanding
principal amount of each Swing Line Loan made to the Borrower on the earlier of
the Settlement Date with respect thereto and the Revolving Credit Loan Maturity
Date.




 
-23-

--------------------------------------------------------------------------------

 


3.2 Mandatory Repayments of Revolving Credit Loans. If at any time the sum of
the outstanding amount of the Revolving Credit Loans (including the Swing Line
Loans), the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
exceeds the Total Commitment at such time, then the Borrower shall immediately
pay the amount of such excess to the Administrative Agent for the respective
accounts of the Lenders for application: first, to the Swing Line Loans; second,
to any Unpaid Reimbursement Obligations; third, to the Revolving Credit Loans;
and fourth, to provide to the Administrative Agent cash collateral for
Reimbursement Obligations as contemplated by Section 4.1.7.


Each payment of any Unpaid Reimbursement Obligations or prepayment of Revolving
Credit Loans (other than Swing Line Loans) shall be allocated among the Lenders,
in proportion, as nearly as practicable, to each Reimbursement Obligation or (as
the case may be) the respective unpaid principal amount of each Lender's
Revolving Credit Note, with adjustments to the extent practicable to equalize
any prior payments or repayments not exactly in proportion. Each payment or
prepayment of Swing Line Loans shall be allocated to the Swing Line Lender.


3.3 Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to repay the outstanding amount of the Revolving Credit
Loans and Fixed Rate Loans, as a whole or in part, at any time without penalty
or premium, provided that any full or partial prepayment of the outstanding
amount of any Eurodollar Rate Loans pursuant to this Section 3.3 may be made
only on the last day of the Interest Period relating thereto unless breakage
costs described in Section 5.10 in connection therewith are paid by the
Borrower. The Borrower shall give the Administrative Agent, no later than 11:00
a.m., New York time, on such day written notice of any proposed prepayment
pursuant to this Section 3.3 of Base Rate Loans, and no later than 12:00 noon,
New York time, three (3) Eurodollar Business Days notice of any proposed
prepayment pursuant to this Section 3.3 of Fixed Rate Loans or Eurodollar Rate
Loans, in each case specifying the proposed date of prepayment of Revolving
Credit Loans and the principal amount to be prepaid. Each such partial
prepayment of the Revolving Credit Loans shall be in a minimum aggregate amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of prepayment and shall be applied, in the absence of instruction by the
Borrower, first to the principal of Fixed Rate Loans, second to the principal of
Base Rate Loans and third to the principal of Eurodollar Rate Loans. Each
partial prepayment shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender's Revolving Credit Note, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.


4. LETTERS OF CREDIT.


4.1 Letter of Credit Commitments.


4.1.1 Commitment to Issue Letters of Credit. (a)  Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Issuing Lender's customary form (a “Letter of Credit
Application”), the Issuing Lender on behalf of the Lenders and in reliance upon
the agreement of the Lenders set forth in Section 4.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend, amend and renew for the account of the
Borrower one or more standby or documentary letters of credit (individually, a
“Letter of Credit”), in such form as may be requested from time to time by the
Borrower and agreed to by the Issuing Lender; provided, however, that, after
giving effect to such request, the sum of (i) the Maximum Drawing Amount on all
Letters of Credit, (ii) all Unpaid Reimbursement Obligations, and (iii) the
amount of all Revolving Credit Loans (including Swing Line Loans) outstanding
shall not exceed the Total Commitment at such time. As of the Closing Date, the
letters of credit existing for the account of the Borrower under the Prior
Credit Agreement set forth on Schedule 4.1.1 attached hereto, shall become a
Letter of Credit under this Credit Agreement for all purposes.




 
-24-

--------------------------------------------------------------------------------

 


(b) The Issuing Lender shall not issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.


(c) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:


(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it.


(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender relating to its ability to issue Letters of Credit; or


(iii) a default of any Lender’s obligations to fund under Section 4.1.3 exists
or any Lender is at such time a Delinquent Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.


Furthermore, the Issuing Lender shall not amend any Letter of Credit if the
Issuing Lender would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof and the Issuing Lender shall
be under no obligation to amend any Letter of Credit if (A) the Issuing Lender
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.


4.1.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (a) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the Issuing Lender
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by the Borrower. Such Letter of
Credit Application must be received by the Issuing Lender and the Administrative
Agent not later than 3:00 p.m. (New York time) at least one Business Day (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Lender: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the Maximum Drawing Amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Issuing Lender may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender (i) the Letter of Credit to be amended; (ii)
the proposed date of amendment thereof (which shall be a Business Day); (iii)
the nature of the proposed amendment; and (iv) such other matters as the Issuing
Lender may require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Lender or the Administrative Agent may
reasonably require. In the event that any provision of any Letter of Credit
Application shall be inconsistent with any provision of this Credit Agreement,
then the provisions of this Credit Agreement shall, to the extent of any such
inconsistency, govern.




 
-25-

--------------------------------------------------------------------------------

 


(b) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, the Administrative Agent, the Borrower or any
Guarantor, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 12 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Lender shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Lender’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
risk participation in such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the amount of such Letter of Credit.


(c) If the Borrower so requests in any applicable Letter of Credit Application,
and subject to the terms and conditions of Section 4.1.1, the Issuing Lender
agrees to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the Issuing Lender to prevent any such renewal at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Renewal Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such renewal if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form under the terms hereof (by reason of the
provisions of clause (b) or (c) of Section 4.1.1 or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Renewal Notice Date from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 12 is not then satisfied, and in each
such case directing the Issuing Lender not to permit such renewal.




 
-26-

--------------------------------------------------------------------------------

 


(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


4.1.3 Drawings and Reimbursements; Funding of Participations. (a) Upon payment
by the Issuing Lender of a drawing under any Letter of Credit, the Issuing
Lender shall notify the Borrower and the Administrative Agent thereof not later
than 11:00 a.m. (New York time) on the date of such payment (each such date, an
“Honor Date”). Not later than 1:00 p.m. (New York time) on the Honor Date, the
Borrower shall reimburse the Issuing Lender through the Administrative Agent in
an amount equal to the amount of such payment. If the Borrower fails to so
reimburse the Issuing Lender by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the Unpaid
Reimbursement Obligations, and the amount of such Lender’s pro rata share
thereof. In such event, the Borrower shall be deemed to have made a Loan Request
which shall be for a Base Rate Loan to be disbursed on the Honor Date in an
amount equal to the Unpaid Reimbursement Obligation, without regard to the
minimum and multiples specified herein for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in Section 12. Any notice given by the
Issuing Lender or the Administrative Agent pursuant to this Section 4.1.3(a)
must be given in writing to such Persons as may from time to time be designated
by the Borrower in accordance with Section 16.6.


(b) Each Lender shall upon any notice pursuant to Section 4.1.3(a) make funds
available to the Administrative Agent for the account of the Issuing Lender at
the Administrative Agent’s Office in an amount equal to its Commitment
Percentage of the Unpaid Reimbursement Obligations not later than 3:00 p.m. (New
York time) on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 4.1.3(c), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.


(c) With respect to any Unpaid Reimbursement Obligation that is not fully
refinanced by a Loan which is a Base Rate Loan because the conditions set forth
in Section 12 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Lender a Letter of Credit Advance in
the amount of the Unpaid Reimbursement Obligation that is not so refinanced,
which Letter of Credit Advance shall be due and payable on demand (together with
interest) and shall bear interest at the rate set forth in Section 5.11. In such
event, each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 4.1.3(b) shall be deemed payment in respect
of its participation in such Letter of Credit Advance and shall constitute a
Letter of Credit Advance from such Lender in satisfaction of its participation
obligation under this Section 4.1.3.


(d) Until each Lender funds its Letter of Credit Advance pursuant to this
Section 4.1.3 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s pro rata share of such
amount shall be solely for the account of the Issuing Lender.




 
-27-

--------------------------------------------------------------------------------

 


(e) Each Lender’s obligation to make Letter of Credit Advances to reimburse the
Issuing Lender for amounts drawn under Letters of Credit, as contemplated by
this Section 4.1.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default, or (iii) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Letter of Credit Advances pursuant to this
Section 4.1.3 is subject to the conditions set forth in Section 12. No such
making of a Letter of Credit Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Lender for the amount of any
payment made by the Issuing Lender under any Letter of Credit, together with
interest as provided herein.


(f) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 4.1.3 by the time specified
in Section 4.1.3(b), the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation. A certificate of the Issuing Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


4.1.4 Repayment of Participations. (a) At any time after the Issuing Lender has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s Letter of Credit Advance in respect of such payment in accordance with
Section 4.1.3, if the Administrative Agent receives for the account of the
Issuing Lender any payment in respect of the related Unpaid Reimbursement
Obligations or interest thereon (whether directly from the Borrower or
otherwise), the Administrative Agent will distribute to such Lender its pro rata
share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s Letter of Credit Advance
was outstanding) in the same funds as those received by the Administrative
Agent.


(b) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 4.1.3(a) is required to be returned under any
circumstances (including pursuant to any settlement entered into by the Issuing
Lender in its discretion), each Lender shall pay to the Administrative Agent for
the account of the Issuing Lender its pro rata thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.


4.1.5 Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
Letter of Credit Advance shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:




 
-28-

--------------------------------------------------------------------------------

 


(a) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;


(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender or any
other Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; or


(d) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate complies in
all material respects with the terms of such Letter of Credit); or any payment
made by the Issuing Lender under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.


4.1.6 Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (a) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (b) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in clauses (a)
through (e) of Section 4.1.5; provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.




 
-29-

--------------------------------------------------------------------------------

 


4.1.7 Cash Collateral.


(a) Upon the reduction (but not termination) of the Total Commitment to an
amount less than the Maximum Drawing Amount, the Administrative Agent may
require, and at the direction of the Required Lenders shall require, that the
Borrower shall immediately cash collateralize an amount equal to 100% of such
difference, to be held by the Issuing Lender as cash collateral for any drawing
under the Letters of Credit then outstanding.


(b) Upon the termination of the Total Commitment or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with Section 13, the Administrative Agent may require, and at the direction of
the Required Lenders shall require, that the Borrower shall immediately cash
collateralize an amount equal to 100% of the aggregate Maximum Drawing Amount of
all such Letters of Credit, to be held by the Issuing Lender as cash collateral
for any drawing under any such Letter of Credit; provided, that upon
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit pursuant to Sections 13(h) or (i), the Borrower’s obligations to
immediately cash collateralize an amount equal to 100% of the aggregate Maximum
Drawing Amount of all such Letters of Credit as aforesaid shall automatically
become effective without further act by the Administrative Agent or any Lender.


For purposes of this Section 4.1.7 herein, “cash collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, as collateral for the Maximum Drawing Amount of
the Letters of Credit then outstanding (or, in the case of clause (a) above, the
difference between the Total Commitment and the Maximum Drawing Amount of the
Letters of Credit then outstanding), cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the Issuing Lender (which documents are hereby consented to by the Lenders).
The Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts at
Bank of America.


4.1.8 Applicability ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (a) the rules
of the ISP shall apply to each standby Letter of Credit, and (b) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.




 
-30-

--------------------------------------------------------------------------------

 


4.2 Letter of Credit Fees. The Borrower shall pay a fee (in each case, a “Letter
of Credit Fee”) to the Administrative Agent (a) quarterly in arrears on the
first day of each fiscal quarter of the Borrower for the immediately preceding
fiscal quarter of the Borrower, in respect of each standby Letter of Credit, an
amount equal to the Applicable Margin per annum with respect to Standby Letter
of Credit Fees multiplied by the result of (i) the average daily face amount of
such standby Letter of Credit during such period, multiplied by the number of
days such standby Letter of Credit is outstanding and divided by (ii) three
hundred and sixty (360) (a “Standby Letter of Credit Fee”), and (b) quarterly in
arrears on the first day of each fiscal quarter of the Borrower for the
immediately preceding fiscal quarter of the Borrower, in respect of each
documentary Letter of Credit, an amount equal to the Applicable Margin per annum
with respect to documentary Letter of Credit Fees multiplied by the result of
(i) the average daily face amount of such documentary Letter of Credit during
such period, multiplied by the number of days such documentary Letter of Credit
is outstanding, divided by (B) three hundred and sixty (360) (a “Documentary
Letter of Credit Fee”), in each case which Letter of Credit Fee shall be for the
accounts of the Lenders in accordance with their respective Commitment
Percentages. In respect of each Letter of Credit, the Borrower shall also pay to
the Issuing Lender for the Issuing Lender's own account, at such other time or
times as such charges are customarily made by the Issuing Lender, the Issuing
Lender's customary fronting, issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time.


4.3 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


5. CERTAIN GENERAL PROVISIONS.


5.1 Arrangement Fee. The Borrower agrees to pay to the Arranger for its own
account, on the Closing Date an arrangement fee (the “Arrangement Fee”) as set
forth in the Fee Letter.


5.2 Administrative Agent's Fee. The Borrower agrees to pay to the Administrative
Agent for its own account, on the Closing Date and on each anniversary thereof,
an administrative agent’s fee (the “Administrative Agent's Fee) as set forth in
the Fee Letter.


5.3 Funds for Payments.


5.3.1 Payments to Administrative Agent. All payments of principal, interest,
Reimbursement Obligations, Fees and any other amounts due hereunder or under any
of the other Loan Documents shall be made on the due date thereof to the
Administrative Agent in Dollars, for the respective accounts of the Lenders and
the Administrative Agent, at the Administrative Agent's Office or at such other
place that the Administrative Agent may from time to time designate, in each
case at or about 3:00 p.m. (New York time or other local time at the place of
payment) and in immediately available funds.


5.3.2 No Offset, etc. All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Administrative Agent, for the account of the
Lenders or (as the case may be) the Administrative Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Administrative Agent to receive the same net amount which the Lenders or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower. The Borrower will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document.




 
-31-

--------------------------------------------------------------------------------

 


5.4 Computations. All computations of interest on (a) the Loans (other than
Eurodollar Rate Loans) and of Fees shall, unless otherwise expressly provided
herein, be based on a 365/366-day year and (b) Eurodollar Rate Loans shall be
based on a 360-day year and, in each case, paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to Eurodollar Rate Loans, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest and Fees shall accrue during such
extension. The outstanding amount of the Loans as reflected on the Revolving
Credit Note Records from time to time shall be considered correct and binding on
the Borrower unless within five (5) Business Days after receipt of any notice by
the Administrative Agent or any of the Lenders of such outstanding amount, the
Administrative Agent or such Lender shall notify the Borrower to the contrary.


5.5 Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required
Lenders determine that the circumstances giving rise to such suspension no
longer exist, whereupon the Administrative Agent or, as the case may be, the
Administrative Agent upon the instruction of the Required Lenders, shall so
notify the Borrower and the Lenders.


5.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended and (b) such
Lender's Revolving Credit Loans then outstanding as Eurodollar Rate Loans, if
any, shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such Eurodollar Rate Loans or within such earlier
period as may be required by law. The Borrower hereby agrees promptly to pay the
Administrative Agent for the account of such Lender, upon demand by such Lender,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this Section
5.6, including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.




 
-32-

--------------------------------------------------------------------------------

 


5.7 Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:


(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, such Lender's
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Administrative Agent), or


(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or


(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or


(d) impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender's Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender's Commitment forms a part, and the result of any of the foregoing is


(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender's Commitment or any
Letter of Credit, or


(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender's Commitment, any Letter of Credit or any of the Loans,
or


(iii) to require such Lender or the Administrative Agent to make any payment or
to forego any interest or Reimbursement Obligation or other sum payable
hereunder, the amount of which payment or foregone interest or Reimbursement
Obligation or other sum is calculated by reference to the gross amount of any
sum receivable or deemed received by such Lender or the Administrative Agent
from the Borrower hereunder,




 
-33-

--------------------------------------------------------------------------------

 


then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.


5.8 Capital Adequacy. If after the date hereof any Lender or the Administrative
Agent determines that (a) the adoption of or change in any law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) regarding capital requirements for Lenders or Lender holding
companies or any change in the interpretation or application thereof by a
Governmental Authority with appropriate jurisdiction, or (b) compliance by such
Lender or the Administrative Agent or any corporation controlling such Lender or
the Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender's or the Administrative Agent's commitment with respect to any Loans to a
level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or the Administrative Agent's then existing policies with respect
to capital adequacy and assuming full utilization of such entity's capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower of such fact. To the extent that the amount of such reduction in
the return on capital is not reflected in the Base Rate, the Borrower agrees to
pay such Lender or (as the case may be) the Administrative Agent for the amount
of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with Section 5.9 hereof.
Each Lender shall allocate such cost increases among its customers in good faith
and on an equitable basis.


5.9 Certificate. A certificate setting forth any additional amounts payable
pursuant to Sections 5.7 or 5.8 and a brief explanation of such amounts which
are due, submitted by any Lender or the Administrative Agent to the Borrower,
shall be conclusive, absent manifest error, that such amounts are due and owing.


5.10 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from and against any loss, cost or expense actually incurred
(excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in payment of the principal amount
of or any interest on any Eurodollar Rate Loans or Fixed Rate Loans as and when
due and payable, including any such loss or expense arising from interest or
fees payable by such Lender to banks of funds obtained by it in order to
maintain its Eurodollar Rate Loans or Fixed Rate Loans, (b) default by the
Borrower in making a borrowing or conversion after the Borrower has given (or is
deemed to have given) a Loan Request or a Conversion Request relating thereto in
accordance with Section 2.6 or Section 2.7, or (c) the making of any payment of
a Eurodollar Rate Loan or a Fixed Rate Loan or the making of any conversion of
any such Loan which is not a Swing Line Loan or any such Fixed Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period with respect thereto, including interest or fees payable by such Lender
to lenders of funds obtained by it in order to maintain any such Loans.


5.11 Interest After Default.




 
-34-

--------------------------------------------------------------------------------

 


5.11.1 Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder (including Unpaid Reimbursement Obligations) or under any of the other
Loan Documents shall bear interest (or fees in the case of Unpaid Reimbursement
Obligations) compounded monthly and payable on demand at a rate per annum equal
to two percent (2.00%) above the rate of interest or Letter of Credit Fee
(including the Applicable Margin) then applicable thereto (or, if no rate of
interest is then applicable thereto, the Base Rate) until such amount shall be
paid in full (after as well as before judgment).


5.11.2 Amounts Not Overdue. During the continuance of a Default or an Event of
Default, until such Default or Event of Default has been cured or remedied or
such Default or Event of Default has been waived by the Lenders or the Required
Lenders pursuant to Section 16.12, (a) the principal of the Revolving Credit
Loans not overdue shall, bear interest at a rate per annum equal to two percent
(2.00%) above the rate of interest otherwise applicable, and (b) the Applicable
Margin applicable to Letter of Credit Fees shall be equal to two percent (2.00%)
above the Letter of Credit Fee otherwise applicable.


6. GUARANTIES.


6.1 Guaranties of Significant Subsidiaries. The Obligations shall also be
guaranteed by the Significant Subsidiaries pursuant to the terms of the
Guaranties.


7. REPRESENTATIONS AND WARRANTIES.


The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:


7.1 Corporate Authority.


7.1.1 Incorporation; Good Standing. Each of the Borrower and its Subsidiaries
(a) is a corporation (or similar business entity) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation except, solely with respect to Subsidiaries of the
Borrower which are not Significant Subsidiaries, where a failure to be so
organized, existing or formed would not have a Material Adverse Effect, (b) has
all requisite corporate (or the equivalent entity) power to own its property and
conduct its business as now conducted and as presently contemplated except,
solely with respect to Subsidiaries of the Borrower which are not Significant
Subsidiaries, where such a failure would not have a Material Adverse Effect, and
(c) is in good standing as a foreign corporation (or similar business entity)
and is duly authorized to do business in each jurisdiction where such
qualification is necessary except, solely with respect to Subsidiaries of the
Borrower which are not Significant Subsidiaries, where a failure to be so
qualified would not have a Material Adverse Effect.


7.1.2 Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which the Borrower or any of its
Significant Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby (a) are within the corporate (or the equivalent
entity) authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent entity) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or any of its Significant
Subsidiaries is subject or any judgment, order, writ, injunction, license or
permit applicable to the Borrower or any of its Significant Subsidiaries and (d)
do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, the Borrower or any of its
Significant Subsidiaries.




 
-35-

--------------------------------------------------------------------------------

 


7.1.3 Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which the Borrower or any of its Significant
Subsidiaries is or is to become a party will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


7.2 Governmental Approvals. The execution, delivery and performance by the
Borrower and any of its Significant Subsidiaries of this Credit Agreement and
the other Loan Documents to which the Borrower or any of its Significant
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.


7.3 Title to Properties. Except as indicated on Schedule 7.3 hereto, the
Borrower and its Subsidiaries own all of the assets reflected in the
consolidated and combined balance sheet of the Borrower and its Subsidiaries as
at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date and Real Estate leased by the Borrower or its Subsidiaries), subject
to no Liens or other rights of others, except Permitted Liens.


7.4 Financial Statements.


7.4.1 Fiscal Year. The Borrower and each of its Subsidiaries has a fiscal or
financial year which is the twelve months ending on or about June 30 of each
calendar year.


7.4.2 Financial Statements. There has been furnished to each of the Lenders an
audited consolidated and combined balance sheet of the Borrower and its
Subsidiaries as at the Balance Sheet Date, an audited consolidated and combined
statement of income of the Borrower and its Subsidiaries for the fiscal year
then ended, and an audited consolidated and combined cash flow statement for the
fiscal year then ended. Such balance sheet and statements of income have been
prepared in accordance with GAAP and fairly present the financial condition of
the Borrower as at the close of business on the date thereof and the results of
operations for the fiscal year then ended. There are no contingent liabilities
of the Borrower or any of its Subsidiaries as of such date involving material
amounts, known to the officers of the Borrower, which were not disclosed in such
balance sheet and the notes related thereto.


7.5 No Material Adverse Changes, etc. Since the Balance Sheet Date there has
been no event or occurrence which has had a Material Adverse Effect. Since the
Balance Sheet Date, the Borrower has not made any Restricted Payment other than
those permitted under Section 9.4.




 
-36-

--------------------------------------------------------------------------------

 


7.6 Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others, except any franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, where the lack of such would not result in a Material Adverse Effect.


7.7 Litigation. Except as set forth in Schedule 7.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
best knowledge of the Borrower and its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries before any Governmental Authority, that, (a)
if adversely determined, might, either in any case or in the aggregate, (i) have
a Material Adverse Effect or (ii) materially impair the right of the Borrower
and its Subsidiaries, considered as a whole, to carry on business substantially
as now conducted by them, or (b) which question the validity of this Credit
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.


7.8 No Materially Adverse Contracts, etc. Neither the Borrower nor any of its
Subsidiaries (a) is in violation of any provision of, or subject to, any
Governing Document, or any applicable judgment, decree, order, law, statute,
license, rule or regulation in a manner that has or is expected in the future to
have a Material Adverse Effect, or (b) is a party to any contract or agreement
that has or is expected, in the judgment of the Borrower's officers, to have any
Material Adverse Effect, or is in violation of any provision of any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound, in any of the foregoing cases in a manner that could have a
Material Adverse Effect.


7.9 Tax Status. To the extent required, the Borrower and its Subsidiaries (a)
have made or filed all federal, state and foreign income and all other tax
returns, reports and declarations required by any jurisdiction to which any of
them is subject, (b) have paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings and
(c) have, in the reasonable opinion of management, set aside on their books
adequate reserves in accordance with GAAP for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and none of the officers of the Borrower
know of any basis for any such claim.


7.10 No Event of Default. No Default or Event of Default has occurred and is
continuing.


7.11 Holding Company and Investment Company Acts. Neither the Borrower nor any
of its Subsidiaries is a “public utility”, as that term is defined under the
Federal Power Act, as amended, and the regulations of the Federal Energy
Regulatory Commission (“FERC”) promulgated thereunder. Neither the Borrower nor
any of its Subsidiaries (i) is subject to any of the accounting or
cost-allocation requirements of the Public Utility Holding Company Act of 2005,
or the regulations or orders of the FERC promulgated thereunder or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


7.12 Absence of Financing Statements, etc. Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets or property of the
Borrower or any of its Subsidiaries or any rights relating thereto.




 
-37-

--------------------------------------------------------------------------------

 


7.13 Certain Transactions. To the best knowledge of the Borrower and its
Subsidiaries, none of the officers, directors, or employees of the Borrower or
any of its Subsidiaries is presently a party to any transaction with the
Borrower or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.


7.14 Employee Benefit Plans.


7.14.1 In General. Each Employee Benefit Plan and each Guaranteed Pension Plan
has been maintained and operated in compliance in all material respects with the
provisions of ERISA and all Applicable Pension Legislation and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions and the bonding of fiduciaries and other
persons handling plan funds as required by Section 412 of ERISA, unless
noncompliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


7.14.2 Terminability of Welfare Plans. No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of Section 3(1) or Section
3(2)(B) of ERISA, provides benefit coverage subsequent to termination of
employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws. The Borrower may terminate, to the extent sponsored by it,
each such Plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) in the discretion of the Borrower without
liability to any Person other than for claims arising prior to termination.


7.14.3 Guaranteed Pension Plans. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (a)
each contribution required to be made to a Guaranteed Pension Plan, whether
required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of Section 302(f) of ERISA, or
otherwise, has been timely made; and (b) no waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to Section 307 of ERISA or Section 401(a)(29)
of the Code. Based on the latest valuation of each Guaranteed Pension Plan
(which in each case occurred within twelve months of the date of this
representation), and on the actuarial methods and assumptions employed for that
valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of Section 4001 of ERISA did not exceed the aggregate
value of the assets of all such Guaranteed Pension Plans, disregarding for this
purpose the benefit liabilities and assets of any Guaranteed Pension Plan with
assets in excess of benefit liabilities, except as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.




 
-38-

--------------------------------------------------------------------------------

 


7.14.4 Multiemployer Plans. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has incurred any liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
After due inquiry, the Borrower is not aware that any Multiemployer Plan is in
reorganization or insolvent under and within the meaning of Section 4241 or
Section 4245 of ERISA or is at risk of entering reorganization or becoming
insolvent, or that any Multiemployer Plan intends to terminate or has been
terminated under Section 4041A of ERISA.


7.15 Use of Proceeds.


7.15.1 General. The proceeds of the Loans shall be used for working capital,
stock repurchases and dividends permitted by Section 9.4 and general corporate
purposes. The Borrower will obtain Letters of Credit solely for general
corporate purposes.


7.15.2 Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.


7.15.3 Ineligible Securities. No portion of the proceeds of any Loans is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of knowingly purchasing, or providing credit support for the purchase of, during
the underwriting or placement period or within thirty (30) days thereafter, any
Ineligible Securities underwritten or privately placed by a Financial Affiliate.


7.16 Environmental Compliance.


(a) None of the Borrower, its Subsidiaries or, to the best knowledge of the
Borrower or any of its Subsidiaries, any operator of the Real Estate or any
operations thereon is in violation, or has notice of an alleged violation, of
any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under
Environmental Laws, which violation would have a Material Adverse Effect;


(b) neither the Borrower nor any of its Subsidiaries has received written notice
from any Governmental Authority, or, to the best of the Borrower's and any of
its Subsidiaries' knowledge, any other third party, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
Hazardous Substances which any one of them has generated, transported or
disposed of has been found at any site at which a Governmental Authority has
conducted or has ordered that any Borrower or any of its Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise), the result of which could have a Material
Adverse Effect, arising out of any third party's incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with the release of
Hazardous Substances;




 
-39-

--------------------------------------------------------------------------------

 


(c) except as set forth on Schedule 7.16 attached hereto, to the best of the
Borrower's knowledge: (i) no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
in violation of applicable Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, its Subsidiaries or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws; (iii) there
have been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Borrower or its Subsidiaries, which releases
would have a Material Adverse Effect; and (iv) any Hazardous Substances that
have been generated on any of the Real Estate have been transported offsite only
by carriers having an identification number issued by the EPA (or the equivalent
thereof in any foreign jurisdiction), treated or disposed of only by treatment
or disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are, to the
best of the Borrower's knowledge, operating in compliance with such permits and
applicable Environmental Laws; and


(d) neither the Borrower nor any of its Subsidiaries has received written notice
that it is required to conduct an environmental clean-up under any Environmental
Law by virtue of the transactions set forth herein and contemplated hereby.


7.17 Subsidiaries, etc. Schedule 7.17(a) (as amended and in effect from time to
time pursuant to Section 8.11) sets forth a complete and accurate list of all of
the Subsidiaries of the Borrower. Schedule 7.17(b) (as amended and in effect
from time to time pursuant to Section 8.11) sets forth a complete and accurate
list of all of the Significant Subsidiaries of the Borrower.


7.18 Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower or any of its Subsidiaries in the case of
any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Borrower or any of its Subsidiaries which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.


7.19 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.




 
-40-

--------------------------------------------------------------------------------

 


8. AFFIRMATIVE COVENANTS.


The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligation to
issue, extend, amend or renew any Letters of Credit:


8.1 Punctual Payment. Subject to the grace periods set forth in Sections 13.1(b)
and (c), the Borrower will duly and punctually pay or cause to be paid the
principal and interest on the Loans, all Reimbursement Obligations, the Letter
of Credit Fees, the commitment fees, the Administrative Agent's fee and all
other amounts provided for in this Credit Agreement and the other Loan Documents
to which the Borrower or any of its Subsidiaries is a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.


8.2 Records and Accounts. The Borrower will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage an independent certified public accountant.


8.3 Financial Statements, Certificates and Information. The Borrower will
deliver to the Administrative Agent:


(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, the consolidated and combined
balance sheet of the Borrower and its Subsidiaries as at the end of such year,
and the related consolidated and combined statement of income and consolidated
and combined statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and combined statements to be in reasonable detail, prepared in
accordance with GAAP, and audited by an independent certified public accountant;


(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, copies of the
unaudited consolidated and combined balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter, and the related consolidated and
combined statement of income and consolidated and combined statement of cash
flow for the portion of the Borrower's fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or treasurer of the Borrower that
the information contained in such financial statements fairly presents the
financial position of the Borrower and its Subsidiaries on the date thereof
(subject to year-end adjustments);


(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the chief financial
officer or treasurer of the Borrower in substantially the form of Exhibit C
hereto (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenant contained in Section 10;


(d) as soon as practicable after the filing or mailing thereof, copies of all
financial statements, disclosure statements, reports and proxies filed with the
Securities and Exchange Commission or sent to the stockholders of the Borrower;




 
-41-

--------------------------------------------------------------------------------

 


(e) as soon as practicable, but in any event not later than thirty (30) days
after the filing of the 10K of the Borrower, annual income statements, balance
sheets and cash flow statements for the immediately succeeding fiscal year of
the Borrower and its Subsidiaries delivered to the Administrative Agent; and


(f) from time to time such other additional information regarding the financial
position of the Borrower and its Subsidiaries as the Administrative Agent may
reasonably request;


Documents required to be delivered pursuant to this Section 8.3 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance Certificate
required by Section 8.3(c) to the Administrative Agent. Except for such
Compliance Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery from the Administrative Agent to it or
maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each a “Public Lender”). The Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute confidential information,
they shall be treated as set forth in Section 16.4 hereof); (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (iv) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.


8.4 Notices.


8.4.1 Defaults. The Borrower will promptly notify the Administrative Agent and
each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice to the Borrower or any of its Affiliates or, to the best
knowledge of the Borrower, take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation to which
or with respect to which the Borrower or any of its Subsidiaries is a party or
obligor, whether as principal, guarantor, surety or otherwise, the Borrower
shall forthwith give written notice thereof to the Administrative Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.




 
-42-

--------------------------------------------------------------------------------

 


8.4.2 Environmental Events. The Borrower will promptly give notice to the
Administrative Agent (a) of any violation of any Environmental Law that the
Borrower or any of its Subsidiaries reports in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon receipt of notice thereof, of any inquiry, proceeding,
investigation, or other action, including a notice from any agency or any
Governmental Authority of potential environmental liability, that could have a
Material Adverse Effect.


8.4.3 Notice of Litigation and Judgments. The Borrower will, and will cause each
of its Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders in writing promptly of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings affecting the
Borrower or any of its Subsidiaries or to which the Borrower or any of its
Subsidiaries is or becomes a party involving an uninsured claim against the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect on the Borrower or any of its Subsidiaries and stating
the nature and status of such litigation or proceedings. The Borrower will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
and each of the Lenders, in writing, in form and detail reasonably satisfactory
to the Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $5,000,000.


8.4.4 ERISA Events. The Borrower will (a) promptly upon receipt or dispatch,
furnish to the Administrative Agent any notice, report or demand sent or
received in respect of a Guaranteed Pension Plan under Sections 302, 4041, 4042,
4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan,
under Sections 4041A, 4202, 4219, 4242, or 4245 of ERISA and (b) upon the
request of the Administrative Agent, promptly furnish to the Administrative
Agent a copy of all actuarial statements required to be submitted under all
Applicable Pension Legislation.


8.4.5 Notice of Change of Fiscal Year End. The Borrower will, and will cause
each of its Subsidiaries to, give notice to the Administrative Agent in writing
thirty (30) days prior to any change of the date of the end of its fiscal or
financial year from that set forth in Section 7.4.1.


8.5 Legal Existence; Maintenance of Properties. The Borrower will do or cause to
be done all things reasonably necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and that of its Subsidiaries.
It (i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will, and will cause each of its Subsidiaries to, continue to engage
primarily in the businesses now conducted by them and in related businesses;
provided that nothing in this Section 8.5 shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.




 
-43-

--------------------------------------------------------------------------------

 


8.6 Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurers insurance with respect to
its properties and business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.


8.7 Taxes. The Borrower will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower and each Subsidiary of the Borrower will pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.


8.8 Inspection of Properties and Books, etc.


8.8.1 General. The Borrower will keep, and will cause each Subsidiary to keep,
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit,
representatives of the Administrative Agent and any Lender (prior to the
occurrence or continuation of a Default or an Event of Default, at the
Administrative Agent's or such Lender's expense, as applicable, unless otherwise
agreed to by the Administrative Agent or such Lender, as applicable, and the
Borrower, and following the occurrence or continuation of a Default or an Event
of Default, at the Borrower's expense) to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times, upon reasonable notice and as often
as may reasonably be desired.


8.8.2 Communications with Accountants. If a Default or Event of Default shall
have occurred or be continuing, the Borrower authorizes the Administrative Agent
and, if accompanied by the Administrative Agent, the Lenders to communicate
directly with the Borrower's independent certified public accountants and
authorizes such accountants to disclose to the Administrative Agent and the
Lenders any and all financial statements and other supporting financial
documents and schedules including copies of any management letter with respect
to the business, financial condition and other affairs of the Borrower or any of
its Subsidiaries.




 
-44-

--------------------------------------------------------------------------------

 


8.9 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with (a) the applicable laws and regulations wherever
its business is conducted, including all Environmental Laws, (b) the provisions
of its Governing Documents, (c) all agreements and instruments by which it or
any of its properties may be bound and (d) all applicable decrees, orders, and
judgments.


8.10 Use of Proceeds. The Borrower will use the proceeds of the Loans and obtain
Letters of Credit solely for the purposes set forth in Section 7.15.1.


8.11 Subsidiaries.


8.11.1 Additional Subsidiaries. If, after the Closing Date, the Borrower or any
of its Subsidiaries creates or acquires, either directly or indirectly, any
Subsidiary, (a) it will promptly notify the Administrative Agent of such
creation or acquisition, as the case may be, and provide the Administrative
Agent (for itself and the Lenders) with an updated Schedule 7.17, and (b)
contemporaneously with the formation of such Subsidiary, the Borrower shall, or
shall cause such Subsidiary to, take all other action required by this Section
8.11. In the event that any Subsidiary becomes a Significant Subsidiary, the
Borrower shall promptly notify the Administrative Agent of such Significant
Subsidiary and provide the Administrative Agent (for itself and the Lenders)
with an updated Schedule 7.17(b).


8.11.2 New Guarantors. The Borrower (a) will cause each Significant Subsidiary
(including any Subsidiary which, on or after the Closing Date, becomes a
Significant Subsidiary) created, acquired (including any Significant Subsidiary
acquired pursuant to Section 9.5.1 hereof) or otherwise existing, on or after
the Closing Date to promptly become a Guarantor, provided that such Significant
Subsidiary satisfies the definition of “Guarantor” hereunder, (b) shall cause
such Significant Subsidiary to execute and deliver to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, a Guaranty in the
form of Exhibit E hereto and to comply with all conditions precedent set forth
therein, and (c) shall, simultaneously with the delivery of such Guaranty,
provide the Administrative Agent (for itself and the Lenders) with an updated
Schedule 7.17(b).


8.12 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.


9. CERTAIN NEGATIVE COVENANTS.


The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligations
to issue, extend, amend or renew any Letters of Credit:


9.1 Restrictions on Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:




 
-45-

--------------------------------------------------------------------------------

 


(a) Indebtedness to the Lenders, the Issuing Lender and the Administrative Agent
arising under any of the Loan Documents;


(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;


(c) Indebtedness existing on the date hereof and listed and described on
Schedule 9.1 hereto;


(d) Indebtedness incurred in connection with guarantees and/or comfort letters
issued by the Borrower in respect of obligations of its Subsidiaries or Joint
Ventures, provided that the aggregate amount of such Indebtedness of the
Borrower shall not exceed $50,000,000 at any one time;


(e) Indebtedness in respect of (i) derivative contracts described in clause (h)
of the definition of the term “Indebtedness” consisting of foreign exchange
contracts entered into in the ordinary course of business and for
non-speculative purposes, and (ii) any guarantees made by the Borrower of the
contracts described in clause (i) of this Section 9.1(e) entered into by
Subsidiaries;


(f) Indebtedness in respect of Capitalized Leases and Synthetic Leases, provided
that the aggregate principal amount of such Indebtedness of the Borrower shall
not exceed the aggregate amount of $25,000,000 at any one time;


(g) Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);


(h) Indebtedness in respect of Investments permitted pursuant to Section 9.3(g)
and Section 9.3(h) hereof;


(i) Indebtedness of the type described in clause (g) of the definition of
“Indebtedness” in an aggregate amount not to exceed $50,000,000 at any time; and


(j) other Indebtedness of the Borrower and its Subsidiaries, provided that the
aggregate principal amount of such Indebtedness of the Borrower and its
Subsidiaries shall not exceed the aggregate amount of $100,000,000 at any one
time, and provided further that any intercompany Indebtedness incurred solely
among the Borrower and its Subsidiaries which would otherwise be permitted under
Section 9.1(h) shall not be included for the purposes of the limit on
Indebtedness set forth in this Section 9.1(j).


9.2 Restrictions on Liens.


9.2.1 Permitted Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that the Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:




 
-46-

--------------------------------------------------------------------------------

 


(i) Liens in favor of the Borrower on all or part of the assets of Subsidiaries
of the Borrower securing Indebtedness owing by Subsidiaries of the Borrower to
the Borrower;


(ii) Liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or Liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue;


(iii) deposits or pledges made in connection with, or to secure payment of,
workmen's compensation, unemployment insurance, old age pensions or other social
security obligations;


(iv) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;


(v) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens on properties, in respect of obligations not overdue or which the Borrower
is diligently contesting in good faith;


(vi) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord's or lessor's liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;


(vii) Liens existing on the date hereof and listed on Schedule 9.2 hereto;


(viii) Liens to secure the performance of bids, tenders, contracts (other than
contracts for the payment of Indebtedness), leases, statutory obligations,
surety, customs, appeal, performance and payment bonds and other obligations of
like nature, in each such case arising in the ordinary course of business;


(ix) Liens with respect to Indebtedness permitted under Sections 9.1(f) and (i)
hereof; and


(x) other Liens not otherwise permitted hereunder, provided that such Liens do
not secure Indebtedness in an aggregate amount outstanding or committed in
excess of $25,000,000, which Indebtedness is also permitted under Section 9.1
hereof.




 
-47-

--------------------------------------------------------------------------------

 


9.2.2 Restrictions on Negative Pledges and Upstream Limitations. The Borrower
will not, nor will it permit any of its Subsidiaries to (a) enter into or permit
to exist any arrangement or agreement (other than the Credit Agreement and the
other Loan Documents) which directly or indirectly prohibits the Borrower or any
of its Subsidiaries from creating, assuming or incurring any Lien upon its
properties, revenues or assets or those of any of its Subsidiaries whether now
owned or hereafter acquired, or (b) enter into any agreement, contract or
arrangement (other than the Credit Agreement and the other Loan Documents)
restricting the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to the Borrower, to make loans,
advances or other payments of whatsoever nature to the Borrower, or to make
transfers or distributions of all or any part of its assets to the Borrower, in
each case other than customary anti-assignment provisions contained in leases
and licensing agreements entered into by the Borrower or such Subsidiary in the
ordinary course of its business.


9.3 Restrictions on Investments. The Borrower will not, and will not permit any
of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:


(a) marketable direct or guaranteed obligations of the United States of America
or any agency or instrumentality thereof;


(b) demand deposits, certificates of deposit, bank acceptances and time deposits
of (i) United States banks having total assets in excess of $1,000,000,000, (ii)
any Lender or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of such country, and having
total assets in excess of $1,000,000,000; provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is a member of the OECD;


(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody's, and not less than “A 1” if
rated by S&P;


(d) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in Sections 9.3(a) and (b);


(e) mutual funds which invest primarily in the items described in Sections
9.3(a) - (d);


(f) Investments existing on the date hereof and listed on Schedule 9.3 hereto;


(g) (i) Investments consisting of the Guaranties, (ii) Investments by the
Borrower in any Guarantor hereunder or by any Guarantor in the Borrower or any
other Guarantor, (iii) Investments in Subsidiaries other than CJI which are not
Guarantors provided that the aggregate of such Investments of the Borrower in
Subsidiaries which are not Guarantors shall not exceed the aggregate amount of
$50,000,000, and (iv) Investments in Joint Ventures not to exceed the aggregate
amount of $30,000,000;


(h) Investments in CJI, provided that at the time of and after giving effect to
any such Investment no Default or Event of Default has occurred and is
continuing;




 
-48-

--------------------------------------------------------------------------------

 


(i) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by Section 9.5.2;


(j) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any time outstanding;


(k) Investments in Permitted Acquisitions (other than Joint Ventures) permitted
by Section 9.5.1(a) hereof; and


(l) other Investments of the Borrower and its Subsidiaries, such Investments not
to exceed at any time in the aggregate the greater of (i) $125,000,000 or (ii)
ten percent (10%) of the aggregate outstanding amount of Investments of the
Borrower and its Subsidiaries outstanding at such time;


(m) Investments consisting of auction rate securities which have a long term
rating of at least “A-” or “A3” and a short term rating of at least “A1” or “P1”
by S&P or Moody’s; provided that if such auction rate securities offer tax
exempt dividends or interest, such securities shall maintain a rating of at
least “Aa2” or “AA” by S&P or Moody’s, and such securities may include municipal
issues (including without limitation, hospitals and toll roads) and student loan
issues (including without limitation, universities and colleges), in each case,
made in accordance with the Borrower’s corporate investment policy as then in
effect; and


(n) Investments consisting of long term corporate debt securities having a
rating of “A-” or better by S&P, or the equivalent rating by Moody’s, and made
in accordance with the Borrower’s corporate investment policy in effect at the
time such Investments are made.


9.4 Restricted Payments. The Borrower will not make any Restricted Payments;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing or would exist as a result thereof, the Borrower shall be
permitted to make repurchases of or pay dividends with respect to its Capital
Stock, so long as immediately prior to and immediately after giving effect to
any such Distribution, the Borrower and its Subsidiaries on a consolidated basis
shall be in pro forma compliance with the financial covenant set forth in
Section 10 hereof.


9.5 Merger, Consolidation and Disposition of Assets.


9.5.1 Mergers and Acquisitions. The Borrower will not, and will not permit any
of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except (a) the merger or consolidation of one or
more of the Subsidiaries of the Borrower with and into the Borrower; (b) the
merger or consolidation of two or more Subsidiaries of the Borrower; and (c) any
asset or stock or other equity interest acquisition by the Borrower or any of
its Subsidiaries of Persons in the same or similar line of business as the
Borrower (a “Permitted Acquisition”) where (1) the Borrower has notified the
Administrative Agent of such Permitted Acquisition; (2) the business to be
acquired would not subject the Administrative Agent or the Lenders to any
additional regulatory or third party approvals in connection with the exercise
of its rights and remedies under this Credit Agreement or any other Loan
Document; (3) no contingent liabilities will be incurred or assumed in
connection with such Permitted Acquisition which could reasonably be expected to
have a Material Adverse Effect, and any Indebtedness incurred or assumed in
connection with such Permitted Acquisition shall have been permitted to be
incurred or assumed pursuant to Section 9.1 hereof; (4) the Borrower has
provided the Administrative Agent with such other information as was reasonably
requested by the Administrative Agent; (5) after the consummation of the
Permitted Acquisition (other than with respect to a Joint Venture), to the
extent such acquisition was a stock acquisition, the Person so acquired is
merged with and into the Borrower or its Subsidiary, with the Borrower or such
Subsidiary, as the case may be, being the survivor of such merger; (6) the board
of directors and the shareholders (if required by applicable law), or the
equivalent, of each of the Borrower and the Person to be acquired has approved
such merger, consolidation or acquisition and such Permitted Acquisition is
otherwise considered “friendly”; (7) if the Permitted Acquisition is of a
Significant Subsidiary, the Borrower complies with the requirements of Section
8.11 hereof with respect to the Significant Subsidiary so acquired; and (8) the
Borrower has delivered to the Administrative Agent and the Lenders a certificate
of the chief financial officer or treasurer of the Borrower (A) to the effect
that the Borrower and its Subsidiaries, on a consolidated basis, will be solvent
upon the consummation of the Permitted Acquisition; (B) certifying and attaching
a pro forma Compliance Certificate evidencing compliance with Section 10 hereof
immediately prior to and immediately after giving effect to such Permitted
Acquisition, and fairly presenting the financial condition of the Borrower and
its Subsidiaries as of the date thereof and after giving effect to such
Permitted Acquisition; and (C) to the effect that no Default or Event of Default
then exists or would result after giving effect to the Permitted Acquisition.




 
-49-

--------------------------------------------------------------------------------

 


9.5.2 Disposition of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, become a party to or agree to or effect any disposition of
assets, other than (a) the sale of inventory, the licensing of intellectual
property and the disposition of obsolete assets, in each case in the ordinary
course of business consistent with past practices; (b) the disposition of
individual stores in the ordinary course of business consistent with past
practices; and (c) dispositions with respect to Indebtedness permitted under
Section 9.1(i) hereof.


9.6 Sale and Leaseback. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby the
Borrower or any Subsidiary of the Borrower shall sell or transfer any assets
owned by it in order then or thereafter to lease such assets that the Borrower
or any Subsidiary of the Borrower intends to use for substantially the same
purpose as the assets being sold or transferred (each such arrangement, a “Sale
and Leaseback”), other than any Sale and Leaseback where (i) the sale or
transfer of assets would not have a Material Adverse Effect, (ii) the assets to
be sold have an aggregate net book value for all such sales for the period from
the Closing Date through the date of any such sale of less than twenty five
percent (25%) of the value of the Consolidated Total Assets of the Borrower and
its Subsidiaries on the date of such sale, (iii) the assets are sold in an arm’s
length transaction for fair market value (after giving effect to all tax
benefits associated with such sale, if any) and (iv) immediately prior to and
immediately after giving effect to any such sale, the Borrower and its
Subsidiaries on a consolidated basis shall be in pro forma compliance with the
financial covenant set forth in Section 10 hereof.


9.7 Compliance with Environmental Laws. The Borrower will not, and will not
permit any of its Subsidiaries to, in any manner that would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, (a) use any of the Real Estate or any portion thereof for the handling,
processing, storage or disposal of Hazardous Substances, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances, (c) generate any Hazardous
Substances on any of the Real Estate, (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a release or
threatened release of Hazardous Substances on, upon or into the Real Estate or
(e) otherwise violate any Environmental Law or bring such Real Estate in
violation of any Environmental Law, in each case which would have a Material
Adverse Effect.




 
-50-

--------------------------------------------------------------------------------

 


9.8 Employee Benefit Plans. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any ERISA Affiliate will:


(a) engage in any “prohibited transaction” within the meaning of Section 406 of
ERISA or Section 4975 of the Code which could result in a material liability for
the Borrower or any of its Subsidiaries; or


(b) permit any Guaranteed Pension Plan to incur an
“accumulated funding deficiency”, as such term is defined in Section 302 of
ERISA, whether or not such deficiency is or may be waived; or


(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to Section 302(f) or Section 4068 of ERISA; or


(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to Section 307 of ERISA or Section 401(a)(29) of the Code;


(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of Section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities; or


(f) permit or take any action which would contravene any Applicable Pension
Legislation.


9.9 Transactions with Affiliates. The Borrower will not, and will not permit any
of its Subsidiaries to, engage in any transaction with any Affiliate (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any such
Affiliate has a substantial interest or is an officer, director, trustee or
partner, on terms more favorable to such Person than would have been obtainable
on an arm's-length basis in the ordinary course of business.


10. FINANCIAL COVENANT.


The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Issuing Lender has any obligation to
issue, extend, amend or renew any Letters of Credit:




 
-51-

--------------------------------------------------------------------------------

 


10.1 Fixed Charge Ratio. The Borrower will not permit the Fixed Charge Ratio at
the end of any Reference Period to be less than 2.50 to 1.


11. CLOSING CONDITIONS.


The obligations of the Lenders to make the initial Revolving Credit Loans and of
the Issuing Lender to issue any initial Letters of Credit shall be subject to
the satisfaction of the following conditions precedent on or prior to July 26,
2007:


11.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the Lenders.
The Administrative Agent shall have received fully executed copies of each such
document in sufficient quantities to deliver one (1) fully executed original of
each such document to each Lender.


11.2 Certified Copies of Governing Documents. The Administrative Agent shall
have received from the Borrower and each of the Guarantors copies, certified by
a duly authorized officer of such Person to be true and complete on the Closing
Date, of each of its Governing Documents as in effect on such date of
certification.


11.3 Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by the Borrower and each of the
Guarantors of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.


11.4 Incumbency Certificate. The Administrative Agent shall have received from
the Borrower and each of the Guarantors an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of the Borrower or such
Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
each of the Borrower or such Guarantor, each of the Loan Documents to which the
Borrower or such Guarantor is or is to become a party; (b) in the case of the
Borrower, to make Loan Requests and Conversion Requests and to apply for Letters
of Credit; and (c) to give notices and to take other action on its behalf under
the Loan Documents.


11.5 Certificates of Location and UCC Search Results. The Administrative Agent
shall have received a completed and fully executed certificate of location and
the results of UCC searches (and the equivalent thereof in all applicable
foreign jurisdictions), indicating no Liens other than Permitted Liens and
otherwise in form and substance satisfactory to the Administrative Agent.


11.6 Certificates of Insurance. The Administrative Agent shall have received a
certificate of insurance from an independent insurance broker dated on or before
the Closing Date and/or such other evidence of insurance as is satisfactory to
the Administrative Agent, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Loan Documents.


11.7 Opinion of Counsel. The Administrative Agent shall have received a
favorable legal opinion addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date and in sufficient quantities to deliver one (1)
original of each such opinion to each Lender, in form and substance satisfactory
to the Administrative Agent, from




 
-52-

--------------------------------------------------------------------------------

 


(a) Latham & Watkins, counsel to the Borrower and the Guarantors; and


(b) Venable LLP, Maryland counsel to the Borrower.


11.8 Payment of Fees. The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, the Fees pursuant to Sections 5.1 and 5.2,
as well as the fees and expenses of the Administrative Agent, the Arranger and
the Administrative Agent’s Special Counsel as set forth in the Fee Letter.


11.9 Termination of Existing Credit Facility. The Administrative Agent shall
have received evidence that the Prior Credit Agreement has been terminated and
all obligations thereunder have been discharged.


11.10 Closing Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, dated as of the Closing Date, stating that,
as of such date (a) the representations and warranties set forth herein or in
any other Loan Document are true and correct, and (b) no Default or Event of
Default has occurred and is continuing.


11.11 Pro Forma Compliance Certificate. The Borrower shall have delivered to the
Administrative Agent a statement certified by the chief financial officer or
treasurer of the Borrower in substantially the form of Exhibit C hereto (a
“Compliance Certificate”) and setting forth in reasonable detail computations
evidencing pro forma compliance as of the fiscal quarter ending March 31, 2007
with the covenant contained in Section 10.


Without limiting the generality of the provisions of the last paragraph of
Section 14.3, for purposes of determining compliance with the conditions
specified in this Section 11, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.


12. CONDITIONS TO ALL BORROWINGS.


The obligations of the Lenders to make any Loan and of the Issuing Lender to
issue, extend, amend or renew any Letter of Credit, in each case whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:


12.1 Representations True; No Event of Default. Each of the representations and
warranties of any of the Borrower and its Subsidiaries contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true as of the
date as of which they were made and shall also be true at and as of the time of
the making of such Loan or the issuance, extension, amendment or renewal of such
Letter of Credit, with the same effect as if made at and as of that time (except
to the extent of changes resulting from transactions contemplated or permitted
by this Credit Agreement and the other Loan Documents and changes occurring in
the ordinary course of business that singly or in the aggregate are not
materially adverse, and to the extent that such representations and warranties
relate expressly to an earlier date) and no Default or Event of Default shall
have occurred and be continuing.


12.2 No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension, amendment or renewal of such Letter of
Credit or in the reasonable opinion of the Administrative Agent would make it
illegal for the Issuing Lender to issue, extend, amend or renew such Letter of
Credit.




 
-53-

--------------------------------------------------------------------------------

 


12.3 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent's Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.


13. EVENTS OF DEFAULT; ACCELERATION; ETC.


13.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:


(a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable (including,
without limitation, under and pursuant to Section 3.2(a) and (b)) within five
(5) Business Days after the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;


(b) the Borrower or any of its Subsidiaries shall fail to pay any interest on
the Loans, within five (5) Business Days after the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;


(c) the Borrower or any of its Subsidiaries shall fail to pay any fees or other
sums due hereunder or under any of the other Loan Documents, within five (5)
Business Days after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment; provided, that with respect to any fees or other sums due hereunder
or under any of the other Loan Documents for which an invoice has been provided
by the Administrative Agent but has not been received by the Borrower, the
Borrower or any of its Subsidiaries shall fail to pay such fees or other sums
within five (5) Business Days after notice of such failure has been given to the
Borrower by the Administrative Agent;


(d) the Borrower shall fail to comply with any of its covenants contained in
Section 8.1, the first sentence of Section 8.4.1, the first sentence of Section
8.5, Sections 9.1 through 9.6 or Section 10;


(e) the Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this Section 13.1) for thirty (30) days
after written notice of such failure has been given to the Borrower by the
Administrative Agent;


(f) any representation or warranty of the Borrower or any of its Subsidiaries
(whether in this Credit Agreement or any of the other Loan Documents or in any
other document or instrument delivered pursuant to or in connection with this
Credit Agreement) shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;




 
-54-

--------------------------------------------------------------------------------

 


(g) the Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases, in an aggregate
principal amount in excess of $25,000,000, or fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing borrowed money or credit received or in respect of
any Capitalized Leases, in an aggregate principal amount in excess of
$25,000,000, for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or any such
holder or holders shall rescind or shall have a right to rescind the purchase of
any such obligations;


(h) the Borrower or any of its Subsidiaries shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver of the
Borrower or any of its Subsidiaries or of any substantial part of the assets of
the Borrower or any of its Subsidiaries or shall commence any case or other
proceeding relating to the Borrower or any of its Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower or any of its
Subsidiaries and the Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within sixty (60) days following the
filing thereof;


(i) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;


(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty days, whether or not consecutive, any final judgment against the
Borrower or any of its Subsidiaries that, with other outstanding final
judgments, undischarged, against the Borrower or any of its Subsidiaries exceeds
in the aggregate $25,000,000;


(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries party thereto or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;


(l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $25,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $25,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of Section 302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $25,000,000 and (B) could constitute grounds for the termination of
such Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;




 
-55-

--------------------------------------------------------------------------------

 


(m) the Borrower or any of its Subsidiaries is obligated to repurchase
$25,000,000 or more of receivables of the type described in clause (g) of the
definition of “Indebtedness” hereof, whether sold under a purchase facility or
otherwise, or a termination event occurs in connection with any such sale or
with respect to any such facility; or


(n) a Change of Control shall occur;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in Sections 13.1(h) or 13.1(i), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender.


13.2 Termination of Commitments. If any one or more of the Events of Default
specified in Section 13.1(h) or Section 13.1(i) shall occur, any unused portion
of the credit hereunder shall forthwith terminate and each of the Lenders shall
be relieved of all further obligations to make Loans to the Borrower and the
Issuing Lender shall be relieved of all further obligations to issue, extend,
amend or renew Letters of Credit. If any other Event of Default shall have
occurred and be continuing, the Administrative Agent may and, upon the request
of the Required Lenders, shall, by notice to the Borrower, terminate the unused
portion of the credit hereunder, and upon such notice being given such unused
portion of the credit hereunder shall terminate immediately and each of the
Lenders shall be relieved of all further obligations to make Loans and the
Issuing Lender shall be relieved of all further obligations to issue, extend,
amend or renew Letters of Credit. No termination of the credit hereunder shall
relieve the Borrower or any of its Subsidiaries of any of the Obligations.


13.3 Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to Section 13.1, each Lender, if
owed any amount with respect to the Loans or the Reimbursement Obligations, may,
with the consent of the Administrative Agent and the Required Lenders but not
otherwise, proceed to protect and enforce its rights by suit in equity, action
at law or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the
ex parte appointment of a receiver, and, if such amount shall have become due,
by declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.




 
-56-

--------------------------------------------------------------------------------

 


14. THE AGENT.


14.1 Authorization.


(a) The Administrative Agent is authorized to take such action on behalf of each
of the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Administrative
Agent.


(b) The relationship between the Administrative Agent and each of the Lenders is
that of an independent contractor. The use of the term “Administrative Agent” is
for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders. Nothing contained in this Credit Agreement nor the other Loan
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrative Agent and any of the Lenders.


(c) As an independent contractor empowered by the Lenders to exercise certain
rights and perform certain duties and responsibilities hereunder and under the
other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all cash collateral for Letters of
Credit described in Section 4.1.7 hereof and guaranties contemplated by the Loan
Documents.


14.2 Employees and Administrative Agents. The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents. Prior to the existence of a Default or an Event of Default, the
Administrative Agent may utilize the services of such Persons as the
Administrative Agent in consultation with the Borrower may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by the
Borrower. Following the occurrence and during the continuation of a Default or
an Event of Default, the Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.


14.3 No Liability. Neither the Administrative Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Administrative Agent
or such other Person, as the case may be, may be liable for losses due to its
willful misconduct or gross negligence.




 
-57-

--------------------------------------------------------------------------------

 


14.4 No Representations.


14.4.1 General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, cash collateral for Letters of Credit
described in Section 4.1.7 hereof, or for the value of any such cash collateral
for Letters of Credit or for the validity, enforceability or collectability of
any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Borrower or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, cash collateral for Letters of Credit
described in Section 4.1.7 hereof or to inspect any of the properties, books or
records of the Borrower or any of its Subsidiaries. The Administrative Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Administrative Agent
has not made nor does it now make any representations or warranties, express or
implied, nor does it assume any liability to the Lenders, with respect to the
credit worthiness or financial conditions of the Borrower or any of its
Subsidiaries. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.


14.4.2 Closing Documentation, etc. For purposes of determining compliance with
the conditions set forth in Section 11, each Lender that has executed this
Credit Agreement shall be deemed to have consented to, approved or accepted, or
to be satisfied with, each document and matter either sent, or made available,
by the Administrative Agent or the Arranger to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be to be consent
to or approved by or acceptable or satisfactory to such Lender, unless an
officer of the Administrative Agent or the Arranger active upon the Borrower’s
account shall have received notice from such Lender prior to the Closing Date
specifying such Lender’s objection thereto and such objection shall not have
been withdrawn by notice to the Administrative Agent or the Arranger to such
effect on or prior to the Closing Date.


14.5 Payments.


14.5.1 Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.


14.5.2 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.




 
-58-

--------------------------------------------------------------------------------

 


14.5.3 Delinquent Lenders.


(a) Notwithstanding anything to the contrary contained in this Credit Agreement
or any of the other Loan Documents, any Lender that fails (i) to make available
to the Administrative Agent its pro rata share of any Loan or to purchase any
Letter of Credit Participation or (ii) to comply with the provisions of Section
16.1 with respect to making dispositions and arrangements with the other
Lenders, where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Credit Agreement, shall be deemed delinquent (a
“Delinquent Lender”) and shall be deemed a Delinquent Lender until such time as
such delinquency is satisfied. A Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
outstanding Loans, Unpaid Reimbursement Obligations, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and Unpaid Reimbursement Obligations
of the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.


(b) If any Lender is a Delinquent Lender, then the Borrower may, at its cost and
expense (other than with respect to payment of the assignment fee referred to in
Section 14.5.3(b)(i) and payment of the breakage costs referred to in the
proviso to Section 14.5.3(b)(ii) below), upon notice to such Delinquent Lender
and the Administrative Agent, require such Delinquent Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 15.1), all of its interests,
rights and obligations under this Credit Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, however,
that:


(i) such Delinquent Lender shall pay to the Administrative Agent the assignment
fee specified in Section 15.3;


(ii) such Delinquent Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to such Delinquent
Lender hereunder or under any of the other Loan Documents (including any amounts
payable under Section 5.10) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); provided, however, that the Borrower shall not be responsible
for any breakage costs incurred by such Delinquent Lender as a direct result of
the Borrower’s decision to replace such Delinquent Lender pursuant to this
Section 14.5.3(b); and




 
-59-

--------------------------------------------------------------------------------

 


(iii) such assignment does not conflict with any applicable laws, statutes,
regulations or guidelines, directives or requests of, or agreements with, any
Governmental Authority (whether or not having the force of law).


14.6 Holders of Notes. The Administrative Agent may deem and treat the payee of
any Note or the purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.


14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Administrative Agent and its affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Administrative Agent or such
affiliate has not been reimbursed by the Borrower as required by Section 16.2),
and liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent’s actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agent’s willful
misconduct or gross negligence.


14.8 Administrative Agent as Lender. In its individual capacity, Bank of America
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes and as the purchaser of any Letter of Credit Participations, as it
would have were it not also the Administrative Agent.


14.9 Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Administrative Agent shall be
reasonably acceptable to the Borrower. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a financial institution having a rating of not less than A or its
equivalent by S&P. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation,
the provisions of this Credit Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.


14.10 Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall promptly notify the Administrative Agent thereof. The Administrative Agent
hereby agrees that upon receipt of any notice under this Section 14.10 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.


15. ASSIGNMENT AND PARTICIPATION.


15.1 Conditions to Assignment by Lenders. Except as provided herein, each Lender
may assign to one or more Eligible Assignees, all or a portion of its interests,
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment Percentage and Commitment and the same portion of the Loans at
the time owing to it, the Notes held by it and its participating interest in the
risk relating to any Letters of Credit); provided that (a) each of the
Administrative Agent and, unless a Default or Event of Default shall have
occurred and be continuing, the Borrower shall have given its prior written
consent to such assignment, including, without limitation, an assignment to a
Lender Affiliate, which consent, in the case of the Borrower, will not be
unreasonably withheld; except that the consent of the Borrower or the
Administrative Agent shall not be required in connection with any assignment by
a Lender to an existing Lender, (b) each assignment shall be in an amount which,
if less than all of such assigning Lender’s rights and obligations under this
Credit Agreement, is a whole multiple of $5,000,000 or a lesser amount agreed to
by the Administrative Agent, the Borrower and such assigning Lender, except that
in the case of an assignment to a Lender, no minimum amount need be assigned and
(c) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Exhibit D hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (y) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder, and (z) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in Section 15.3, be released from its obligations under this
Credit Agreement.




 
-60-

--------------------------------------------------------------------------------

 


15.2 Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto that the representations and warranties and agreements set forth in
Section 3 of the Assignment and Acceptance are true and correct as of the date
such Assignment and Acceptance is executed.


15.3 Register. The Administrative Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentage of, and principal amount of the Revolving Credit Loans owing to and
Letter of Credit Participations purchased by, the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Credit Agreement. The Register shall be available for inspection by the
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Administrative Agent a registration fee in the sum of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such registration fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


15.4 New Notes. Upon its receipt of an Assignment and Acceptance executed by the
parties to such assignment, together with each Note subject to such assignment,
the Administrative Agent shall record the information contained therein in the
Register. Promptly upon the request of the assignee or the assignor thereunder,
the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Lender in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Note(s), shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Note(s), shall be dated the effective date
of such Assignment and Acceptance and shall otherwise be in substantially the
form of the assigned Notes. The surrendered Note(s) shall be cancelled and
returned to the Borrower.




 
-61-

--------------------------------------------------------------------------------

 


15.5 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Credit Agreement and the other Loan Documents; provided that (a) each
such participation shall be in an amount of not less than $2,500,000, (b) any
such sale or participation shall not affect the rights and duties of the selling
Lender hereunder to the Borrower and (c) the only rights granted to the
participant pursuant to such participation arrangements with respect to waivers,
amendments or modifications of the Loan Documents shall be the rights to approve
waivers, amendments or modifications that would reduce the principal of or the
interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any Commitment Fee or Letter of Credit Fees to which such participant is
entitled or extend any regularly scheduled payment date for principal or
interest.


15.6 Assignee or Participant Affiliated with the Borrower. If any assignee
Lender is an Affiliate of the Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to Section 13.1 or
Section 13.2, and the determination of the Required Lenders shall for all
purposes of this Credit Agreement and the other Loan Documents be made without
regard to such assignee Lender’s interest in any of the Loans or Reimbursement
Obligations. If any Lender sells a participating interest in any of the Loans or
Reimbursement Obligations to a participant, and such participant is the Borrower
or an Affiliate of the Borrower, then such transferor Lender shall promptly
notify the Administrative Agent of the sale of such participation. A transferor
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to
Section 13.1 or Section 13.2 to the extent that such participation is
beneficially owned by the Borrower or any Affiliate of the Borrower, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to the interest of
such transferor Lender in the Loans or Reimbursement Obligations to the extent
of such participation.


15.7 Miscellaneous Assignment Provisions. Any assigning Lender shall retain its
rights to be indemnified pursuant to Section 16.3 with respect to any claims or
actions arising prior to the date of such assignment. If any assignee Lender is
not incorporated under the laws of the United States of America or any state
thereof, it shall, prior to the date on which any interest or fees are payable
hereunder or under any of the other Loan Documents for its account, deliver to
the Borrower and the Administrative Agent certification satisfactory in form and
substance to the Administrative Agent as to its exemption from deduction or
withholding of any United States federal income taxes. Anything contained in
this Section 15 to the contrary notwithstanding, any Lender may at any time
pledge or assign a security interest in all or any portion of its interest and
rights under this Credit Agreement (including all or any portion of its Notes)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. Any foreclosure or
similar action by any Person in respect of such pledge or assignment shall be
subject to the other provisions of this Section 15. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents, provide any voting rights
hereunder to the pledgee thereof, or affect any rights or obligations of the
Borrower or Administrative Agent hereunder.


15.8 Assignment by Borrower. The Borrower shall not assign or transfer any of
its rights or obligations under any of the Loan Documents without the prior
written consent of each of the Lenders.




 
-62-

--------------------------------------------------------------------------------

 


15.9 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


16. PROVISIONS OF GENERAL APPLICATION.


16.1 Setoff. Regardless of the adequacy of any cash collateral for Letters of
Credit described in Sections 4.2(b) and (c) hereof, following the occurrence and
during the continuation of an Event of Default, any deposits or other sums
credited by or due from any of the Lenders to the Borrower in the possession of
such Lender may be applied to or set off against the payment of Obligations of
the Borrower to such Lender. Each of the Lenders agree with each other Lender
that (a) if an amount to be set off is to be applied to Indebtedness of the
Borrower to such Lender, other than Indebtedness evidenced by the Notes held by
such Lender or constituting Reimbursement Obligations owed to such Lender, such
amount shall be applied ratably to such other Indebtedness and to the
Indebtedness evidenced by all such Notes held by such Lender or constituting
Reimbursement Obligations owed to such Lender, and (b) if such Lender shall
receive from the Borrower, whether by voluntary payment, exercise of the right
of setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Notes held by, or constituting Reimbursement Obligations owed to, such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by, or Reimbursement Obligations owed to, such Lender any amount in excess of
its ratable portion of the payments received by all of the Lenders with respect
to the Notes held by, and Reimbursement Obligations owed to, all of the Lenders,
such Lender will make such disposition and arrangements with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it or Reimbursement Obligations owed it, its
proportionate payment as contemplated by this Credit Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.


16.2 Expenses. The Borrower agrees to pay (a) any taxes (including any interest
and penalties in respect thereto) payable by the Administrative Agent, any
Issuing Lender, the Swing Line Lender or any of the Lenders (other than taxes
based upon or measured by the income or profits of the Administrative Agent, any
Issuing Lender, the Swing Line Lender or any Lender) on or with respect to the
transactions contemplated by this Credit Agreement (the Borrower hereby agreeing
to indemnify the Administrative Agent, each Issuing Lender, the Swing Line
Lender and each Lender with respect thereto), (b) the reasonable fees, expenses
and disbursements of the Administrative Agent’s Special Counsel or any local
counsel to the Administrative Agent incurred in connection with the preparation,
syndication or administration of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, or the cancellation of any
Loan Document upon payment in full in cash of all of the Obligations or pursuant
to any terms of such Loan Document for providing for such cancellation, (c) the
reasonable fees, expenses and disbursements of the Administrative Agent or any
of its Affiliates incurred by the Administrative Agent or such Affiliate in
connection with the preparation, syndication, administration or interpretation
of the Loan Documents and other instruments mentioned herein and subject to the
limitations contained in the Fee Letter, (d) all reasonable out-of-pocket
expenses (including without limitation reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender, any Issuing Lender, the Swing
Line Lender or the Administrative Agent, and reasonable consulting, accounting,
appraisal, investment bankruptcy and similar professional fees and charges)
incurred by any Lender, any Issuing Lender, the Swing Line Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against the Borrower or any of its
Subsidiaries or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to any Lender’s, any Issuing
Lender’s, the Swing Line Lender’s or the Administrative Agent’s relationship
with the Borrower or any of its Subsidiaries, except, in each case, to the
extent resulting solely from the bad faith, willful misconduct or gross
negligence of such party. The covenants contained in this Section 16.2 shall
survive payment or satisfaction in full of all Obligations.




 
-63-

--------------------------------------------------------------------------------

 


16.3 Indemnification.


(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Arranger, their affiliates, the Issuing Lender(s), the Swing Line Lender and
the Lenders from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans or
Letters of Credit, (b) the Borrower or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan Documents or (c) with
respect to the Borrower and its Subsidiaries and their respective properties and
assets, the violation of any Environmental Law or laws related to Hazardous
Substances or any action, suit, proceeding or investigation in relation thereto,
in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, except to the extent resulting from the bad
faith, willful misconduct or gross negligence of such indemnified party. In
litigation, or the preparation therefor, the Lenders, the Issuing Lender(s), the
Swing Line Lender and the Administrative Agent and its affiliates shall be
entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrower
under this Section 16.3 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The covenants contained
in this Section 16.3 shall survive payment or satisfaction in full of all other
Obligations.


(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 16.2 or 16.3 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity. The
obligations of the Lenders under this section are subject to the provisions of
Section 2.8.




 
-64-

--------------------------------------------------------------------------------

 


16.4 Treatment of Certain Confidential Information.


16.4.1 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.1(b) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information shall be presumed to be
confidential unless (A) clearly identified at the time of delivery as public or
(B) deemed to be public pursuant to the conditions set forth in the first
paragraph of this Section 16.4.1 above. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.




 
-65-

--------------------------------------------------------------------------------

 


16.4.2 Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Lenders, the Issuing Lender(s), the Swing Line Lender,
the Financial Affiliate(s) and the Administrative Agent shall notify the
Borrower of any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or pursuant to legal process; provided, however, that in
the event such disclosure is required pursuant to such order of a court or the
order, request or demand of any administrative or regulatory agency or
authority, such Lender, such Issuing Lender, the Swing Line Lender, such
Financial Affiliate and the Administrative Agent will provide the Borrower with
notice prior to its disclosure of the same in order to allow (to the extent
practicable) sufficient time for the Borrower to respond to or defend such
order, request or demand.


16.4.3 Other. In no event shall any Lender, any Issuing Lender, the Swing Line
Lender or the Administrative Agent be obligated or required to return any
materials furnished to it or any Financial Affiliate by the Borrower or any of
its Subsidiaries. The obligations of each Lender under this Section 16 shall
supersede and replace the obligations of such Lender under any confidentiality
letter in respect of this financing signed and delivered by such Lender to the
Borrower prior to the date hereof and shall be binding upon any assignee of, or
purchaser of any participation in, any interest in any of the Loans or
Reimbursement Obligations from any Lender.


16.5 Survival of Covenants, Etc. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries pursuant hereto shall be deemed to have been relied upon by
the Lenders, the Issuing Lender(s), the Swing Line Lender and the Administrative
Agent, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of any of the Loans and the
issuance, extension, amendment or renewal of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or the Issuing Lender has any obligation to issue, extend, amend
or renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.


16.6 Notices. (e) Notices Generally. Except as otherwise expressly provided in
this Credit Agreement, all notices and other communications made or required to
be given pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:


If to the Borrower, at 516 West 34th Street, New York, New York 10001,
Attention: Nancy Walsh, Treasurer, with a copy to the General Counsel of the
Borrower, or at such other address for notice as the Borrower shall last have
furnished in writing to the Person giving the notice;


If to (i) the Administrative Agent for payments or any credit extension request,
at 2001 Clayton RD, Concord, CA 94520, (925) 675-8144 phone, (888) 969-9145,
Attn: Marti J. Egner or (ii) the Administrative Agent for all other notices, at
335 Madison Avenue, Mail Code: NY1-503-04-03, New York, NY 10017, (212)
503-8328, (212) 901-7842, Attn: Steven Gazzillo or, in each case, such other
address for notice as the Administrative Agent shall last have furnished in
writing to the Person giving the notice; and




 
-66-

--------------------------------------------------------------------------------

 


If to any Lender, at such Lender's address set forth on Schedule 1 hereto, or
such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 4 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).




 
-67-

--------------------------------------------------------------------------------

 


(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e) Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
made in a manner specified herein. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses and liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


16.7 Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402). THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED
IN SECTION 16.6. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.




 
-68-

--------------------------------------------------------------------------------

 


16.8 Headings. The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.


16.9 Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.


16.10 Entire Agreement, Etc. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in Section 16.12.


16.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Except as prohibited by law, each party hereto hereby waives any right it may
have to claim or recover in any litigation referred to in the preceding sentence
any special, exemplary, punitive or consequential damages or any damages other
than, or in addition to, actual damages. The Borrower acknowledges and agrees
that the Administrative Agent, the Issuing Lender(s), the Swing Line Lender and
the Lenders have been induced to enter into this Credit Agreement and the other
Loan Documents to which it is a party by, among other things, the waivers and
certifications contained herein and that no representative, agent or attorney of
any such party has represented to the Borrower that such party would not, in the
event of litigation, seek to enforce the foregoing waivers.


16.12 Consents, Amendments, Waivers, Etc. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:




 
-69-

--------------------------------------------------------------------------------

 


(a) without the written consent of the Borrower and each Lender directly
affected thereby:


(i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Notes or the amount of the
Commitment Fee or Letter of Credit Fees, including, for purposes of calculation
of the Applicable Margin, as a result of a change in the definition of Fixed
Charge Ratio or any of the components thereof or the method of calculation
thereto (it being understood that any change to the definition of Fixed Charge
Ratio or any of the components thereof or the method of calculation thereto for
purposes of calculating the covenant in Section 10 hereof shall only require the
written consent of the Borrower and the Required Lenders), but excluding
interest accruing pursuant to Section 5.11.2 following the effective date of any
waiver by the Required Lenders of the Default or Event of Default relating
thereto;


(ii) increase the amount of such Lender's Commitment or extend the expiration
date of such Lender's Commitment; and


(iii) postpone or extend the Revolving Credit Loan Maturity Date (subject to
Section 2.1(c)) or any other regularly scheduled dates for payments of principal
of, or interest on, the Loans or Reimbursement Obligations or any Fees or other
amounts payable to such Lender (it being understood that (A) a waiver of the
application of the default rate of interest pursuant to Section 5.11.2, (B) any
vote to rescind any acceleration made pursuant to Section 13.1 of amounts owing
with respect to the Loans and other Obligations and (C) any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations shall require only the approval of the Required Lenders);


(b) without the written consent of all of the Lenders, amend or waive this
Section 16.12 or the definition of Required Lenders;


(c) without the written consent of the Administrative Agent, amend or waive
Section 14, the amount or time of payment of the Administrative Agent's Fee
payable for the Administrative Agent's account or any other provision applicable
to the Administrative Agent; and


(d) without the written consent of the Swing Line Lender, amend or waive Section
2.6.2, the amount or time of payment of the Swing Line Loans or any other
provision applicable to the Swing Line Lender; and


(e) without the written consent of the Issuing Lender, amend or waive any Letter
of Credit Fees payable for the Issuing Lender's account or any other provision
applicable to the Issuing Lender.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent, any Issuing Lender, the Swing Line
Lender or any Lender in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto. No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.




 
-70-

--------------------------------------------------------------------------------

 


16.13 Severability. The provisions of this Credit Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.


16.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.


16.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Credit Agreement provided by the Administrative Agent, the Arranger and the
Lenders are arm’s-length commercial transactions between the Borrower and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower or any of its respective Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.




 
-71-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.


COACH, INC.
 
 
By:  _______________________________________
Name: Nancy Walsh
Title: Vice President and Treasurer
 
 
 
 
 
 

 


Signature Page to Revolving Credit Agreement
 
-72-

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., individually and as Administrative Agent
 
 
By:  _______________________________________
Name:
Title:




Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 


HSBC BANK USA, NATIONAL ASSOCIATION
 
 
By:  _______________________________________
Name:
Title:


 
 
 
 


Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 


THE NORTHERN TRUST COMPANY
 
 
By:  _______________________________________
Name:
Title:

 
 
 
 


 


Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 


US BANK, NATIONAL ASSOCIATION
 
 
By:  _______________________________________
Name:
Title:



 
 
 
 
 


Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.
 
 
By:  _______________________________________
Name:
Title:
 
 
 

 


Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 


NATIONAL CITY BANK
 
 
By:  _______________________________________
Name:
Title:


 
 
 
 


Signature Page to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 